Exhibit 10(b)63

LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT

 

AMONG

 

SYSTEM ENERGY RESOURCES, INC.,

 

UNION BANK OF CALIFORNIA, N.A.,

as Administrating Bank and Funding Bank,

 

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent,

 

BANC ONE CAPITAL MARKETS, INC.,

as Documentation Agent

 

AND THE PARTICIPATING BANKS

NAMED HEREIN

 

DATED AS OF



DECEMBER 22, 2003



______________________________________________

UNION BANK OF CALIFORNIA, N.A.,
as Lead Arranger


BANC ONE CAPITAL MARKETS, INC. and KEYBANK NATIONAL ASSOCIATION,
as Co-Arrangers

 

LETTER OF CREDIT AND REIMBURSEMENT AGREEMENT

dated as of December 22, 2003, among SYSTEM ENERGY RESOURCES, INC., an Arkansas
corporation (the "Company"), UNION BANK OF CALIFORNIA, N.A., as administrating
bank (in such capacity, the "Administrating Bank"), UNION BANK OF CALIFORNIA,
N.A., as issuer of the Letters of Credit (as defined below) (in such capacity,
the "Funding Bank"), BANC ONE CAPITAL MARKETS, INC., as documentation agent (in
such capacity, the "Documentation Agent"), KEYBANK NATIONAL ASSOCIATION, as
syndication agent (in such capacity, the "Syndication Agent" and, together with
the Documentation Agent and the Administrating Bank, collectively referred to as
the "Agents"), and the banks listed on the signature pages hereof under the
heading "Participating Banks" and the other banks from time to time party to
this Agreement (each, a "Participating Bank" and, collectively, the
"Participating Banks").



WHEREAS,

the Company entered into two Participation Agreements dated as of December 1,
1988, each among (i) the Company, (ii) Meridian Trust Company and Stephen M.
Carta, for themselves and as Owner Trustees (the "Owner Trustee"), (iii) the
Original Loan Participants, (iv) the GG1A Funding Corporation, as Funding
Corporation, (v) Deutsche Bank Trust Company Americas (successor to Bankers
Trust Company) and Stanley Burg, for themselves and as Indenture Trustees
(collectively, the "Indenture Trustee"), and (vi) each of Public Service
Resources Corporation and Lease Management Realty Corporation IV, as applicable,
as Owner Participant (each, an "Initial Owner Participant" and, collectively,
the "Initial Owner Participants") and each relating to the acquisition of an
undivided interest in the Grand Gulf Nuclear Station Unit No. 1 located in
Claiborne County, Mississippi ("Unit 1") through a trust for the benefit of each
such Initial Owner Participant (each, a "Participation Agreement" and,
collectively, the "Participation Agreements"), each of which undivided interest
was and continues to be leased to the Company pursuant to a Facility Lease dated
as of December 1, 1988, among the Owner Trustee and the Company and for the
benefit of each such Initial Owner Participant and its successors, as
supplemented by a Lease Supplement dated as of April l, 1989 and as supplemented
by a Lease Supplement dated as of January 1, 1994 (each, a "Facility Lease" and,
collectively, the "Facility Leases");



WHEREAS

, pursuant to the Letter of Credit and Reimbursement Agreement, dated as of
March 3, 2003 (as amended, supplemented or otherwise modified from time to time,
the "Existing Reimbursement Agreement"), among the Company, Union Bank of
California, N.A., as administrating bank, Union Bank of California, N.A., as
funding bank (in such capacity, the "Existing Funding Bank"), and the
participating banks named therein, the Existing Funding Bank issued to each of
the Owner Participants (as defined in Section 1 hereof) an irrevocable letter of
credit substantially in the form of Exhibit A thereto (the "Existing Letters of
Credit"); and



WHEREAS

, the Company has requested the Funding Bank to issue letters of credit to
replace the Existing Letters of Credit; the Funding Bank is willing, subject to
the terms and conditions of this Agreement, to issue to each Owner Participant a
new irrevocable letter of credit substantially in the form of Exhibit A hereto
(each a "Letter of Credit", and, collectively, the "Letters of Credit").



NOW, THEREFORE,

the Funding Bank, the Agents, the Participating Banks and the Company hereby
agree as follows:



SECTION 1. Definitions.

(a) Capitalized terms used herein and not otherwise defined herein shall have
the respective meanings assigned thereto in Appendix A hereto. The following
terms, as used herein, have the following respective meanings (such meanings to
be applicable to both the singular and plural forms of the terms defined):



"ABR", when used in reference to any drawing under a Letter of Credit or any
Advance or Borrowing, refers to whether such drawing, Advance, or the Advances
comprising such Borrowing, are bearing interest at a rate determined by
reference to the Alternate Base Rate.

"ABR Advance" means an Advance in respect of which the Company has selected in
accordance with Section 2(e)(i) hereof, or this Agreement otherwise provides
for, interest to be computed on the basis of the Alternate Base Rate.

"Adjusted LIBO Rate" means, with respect to any Eurodollar Rate Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

"Administrating Bank" has the meaning set forth in the preamble hereto.

"Advance" means any DLE Initial Advance, DLE Term Advance, EOL Initial Advance
or EOL Term Advance, and "Advances" means DLE Initial Advances, DLE Term
Advances, EOL Initial Advances and EOL Term Advances collectively.

"Aggregate Maximum Credit Amount" means $198,061,427.93.

"Agreement" means this Letter of Credit and Reimbursement Agreement, as the same
may from time to time be amended, supplemented, restated or otherwise modified.

"Alternate Base Rate" means, for any day, a rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in
effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1%. For purposes hereof, "Prime Rate" shall mean the rate of
interest per annum publicly announced from time to time by the Administrating
Bank in Los Angeles, California as the Union Bank Reference Rate; each change in
the Prime Rate shall be effective on the date such change is announced. The
Prime Rate is a reference rate and does not necessarily represent the lowest or
best rate actually charged to any customer. The Administrating Bank may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate. If the Administrating Bank shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrating Bank to obtain sufficient quotations
in accordance with the terms thereof, the Alternate Base Rate shall be
determined without regard to clause (b) of the first sentence of this definition
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

"Applicable Rate" means, for any day, (a) with respect to any drawing under a
Letter of Credit that bears interest at a rate determined by reference to the
Adjusted LIBO Rate or any Eurodollar Rate Advance subsequently made by the
Participating Banks in order to reimburse such drawing (including any Advances
resulting from the subsequent Conversion of such Eurodollar Rate Advance), (i)
for the period commencing on the date of such drawing (the "Draw Date") to and
including the 60th day following the Draw Date, a rate per annum equal to the
sum of (x) the Adjusted LIBO Rate for the Interest Period in effect plus (y) the
Eurodollar Spread set forth below under the caption "Eurodollar Spread", based
upon the ratings by Moody's and S&P, respectively, applicable on such date to
the Index Debt, (ii) for the period following the 60th day following the Draw
Date to and including the 180th day following the Draw Date, a rate per annum
equal to the sum of (x) the Adjusted LIBO Rate in effect for such Interest
Period plus (y) the Eurodollar Spread set forth below under the caption
"Eurodollar Spread", based upon the ratings by Moody's and S&P, respectively,
applicable on such date to the Index Debt plus (z) 0.25% per annum and (iii) for
the period following the 180th day following the Draw Date until the date that
such Advance is due and payable, a rate per annum equal to the sum of (x) the
Adjusted LIBO Rate in effect for such Interest Period plus (y) the Eurodollar
Spread set forth below under the caption "Eurodollar Spread", based upon the
ratings by Moody's and S&P, respectively, applicable on such date to the Index
Debt plus (z) 1.0% per annum; (b) with respect to the Participation Fees payable
hereunder, the rate per annum set forth below under the caption "Participation
Fee Rate", based upon the ratings by Moody's and S&P, respectively, applicable
on such date to the Index Debt; and (c) with respect to the Commitment Fees
payable hereunder, the rate per annum set forth below under the caption
"Commitment Fee Rate", based upon the ratings by Moody's and S&P, respectively,
applicable on such date to the Index Debt:



 

 

Index Debt
Ratings



Eurodollar
Spread



Participation Fee Rate



Commitment Fee Rate

Category 1

A3 or higher/A- or
higher

1.000%

1.000%

0.125%

Category 2

Baa1/BBB+

1.125%

1.125%

0.150%

Category 3

Baa2/BBB

1.375%

1.375%

0.200%

Category 4

Baa3/BBB-

1.500%

1.500%

0.250%

Category 5

Ba1 or lower/BB+ or
lower

2.375%

2.375%

0.375%



For purposes of the foregoing, (i) if either Moody's or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody's and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the lower of the two ratings; and (iii) if the ratings established or deemed
to have been established by Moody's and S&P for the Index Debt shall be changed
(other than as a result of a change in the rating system of Moody's or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency. Each change in the Applicable Rate shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change. If
the rating system of Moody's or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Company and the Banks shall negotiate in good faith to amend this definition
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

"Availability Agreement" means the Availability Agreement, dated as of June 21,
1974, among the Company and the Operating Companies, as amended heretofore and
as amended from time to time.

"Availability Agreement Assignment" means the Thirty-Fifth Assignment of
Availability Agreement, Consent and Agreement, dated as of December 22, 2003,
among the Company, EAI, ELI, EMI, ENOI, and the Administrating Bank,
substantially in the form of Exhibit I, and as amended from time to time in
accordance with the terms of this Agreement.

"Bank" means the Funding Bank or any Participating Bank.

"Board" means the Board of Governors of the Federal Reserve System of the United
States.

"Borrowing" means a borrowing consisting of Advances of the same Type and
Interest Period made on the same date by the Participating Banks, ratably in
accordance with their respective Participation Percentages. A Borrowing may be
referred to herein as being a "Type" of Borrowing, corresponding to the Type of
Advances comprising such Borrowing. For purposes of this Agreement, all Advances
made as, or Converted to, the same Type and Interest Period on the same day
shall be deemed a single Borrowing until repaid or next Converted.

"Business Day" means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York, or Los Angeles, California, are
authorized or required by law to close.

"Capital Funds Agreement" means the Capital Funds Agreement, dated as of June
21, 1974, between the Company and Middle South Utilities, Inc. (the predecessor
of Entergy), as amended and supplemented heretofore and from time to time.

"Closing Date" means December 22, 2003.

"Code" means the United States Internal Revenue Code of 1986, as amended, and
the applicable regulations thereunder, as the same may be amended from time to
time.

"Collateral Agreements" means the Supplementary Capital Funds Agreement, the
Availability Agreement, and the Availability Agreement Assignment.

"Commitment Fee" has the meaning set forth in Section 3 hereof.

"Company" has the meaning set forth in the preamble hereto.

"Conversion", "Convert" or "Converted" each refers to a conversion of Advances
pursuant to Section 2(f) hereof, including but not limited to any selection of a
longer or shorter Interest Period to be applicable to such Advances or any
conversion of an Advance as described in Section 2(f)(iv) hereof.

"Consolidated Indebtedness" means the Indebtedness of the Company and its
consolidated Subsidiaries, as determined on a consolidated basis in accordance
with generally accepted accounting principles consistently applied.

"Date of Drawing" with respect to a Letter of Credit has the meaning set forth
in such Letter of Credit.

"Date of Early Termination" with respect to a Letter of Credit has the meaning
set forth in such Letter of Credit.

"Date of Issuance" with respect to the Letters of Credit means the date on which
the Letters of Credit are issued upon request of the Company pursuant to Section
7(a) hereof.

"Debt Ratio" means, on any date of determination, the ratio of (i) the aggregate
amount of Consolidated Indebtedness and Preferred Stock on such date to
(ii) Total Liabilities and Equity as of such date.

"Deemed Loss Event" has the meaning assigned to that term in Appendix A to the
Participation Agreements.

"Disclosure Documents" means the following documents, all of which have been
furnished to the Banks prior to the Closing Date: (i) the Annual Report on Form
10-K with respect to the Company for the year ended December 31, 2002; (ii) the
Quarterly Report on Form 10-Q with respect to the Company for the quarter ended
September 30, 2003; (iii) the Annual Report on Form 10-K with respect to Entergy
and the Operating Companies for the year ended December 31, 2002; and (iv) the
Quarterly Report on Form 10-Q with respect to Entergy and the Operating
Companies for the quarter ended September 30, 2003.

"DLE Initial Advance" has the meaning assigned to that term in Section 2(c)(iii)
hereof, and refers to an ABR Advance or a Eurodollar Rate Advance (each of which
shall be a "Type" of DLE Initial Advance). The Type of a DLE Initial Advance may
change from time to time when such DLE Initial Advance is Converted. For
purposes of this Agreement, all DLE Initial Advances of a Participating Bank (or
portions thereof) made as, or Converted to, the same Type and Interest Period on
the same day shall be deemed a single DLE Initial Advance by such Participating
Bank until repaid or next Converted.

"DLE Initial Advance Repayment Date" has the meaning assigned to that term in
Section 2(b)(iii) hereof.

"DLE Term Advance" has the meaning assigned to that term in Section 2(c)(iv)
hereof, and refers to an ABR Advance or a Eurodollar Rate Advance (each of which
shall be a "Type" of DLE Term Advance). The Type of a DLE Term Advance may
change from time to time when such DLE Term Advance is Converted. For purposes
of this Agreement, all DLE Term Advances of a Participating Bank (or portions
thereof) made as, or Converted to, the same Type and Interest Period on the same
day shall be deemed a single DLE Term Advance by such Participating Bank until
repaid or next Converted.

"Documentation Agent" has the meaning set forth in the preamble hereto.

"Dollars" or "$" means lawful money of the United States of America.

"EAI" means Entergy Arkansas, Inc., an Arkansas corporation.

"ELI" means Entergy Louisiana, Inc., a Louisiana corporation.

"EMI" means Entergy Mississippi, Inc., a Mississippi corporation.

"ENOI" means Entergy New Orleans, Inc., a Louisiana corporation.

"Entergy" means Entergy Corporation, a Delaware corporation, formerly Middle
South Utilities, Inc., and the holder of all shares of the common stock of the
Company as of the date hereof.

"EOL Initial Advance" has the meaning assigned to that term in Section 2(c)(i)
hereof, and refers to an ABR Advance or a Eurodollar Rate Advance (each of which
shall be a "Type" of EOL Initial Advance). The Type of a EOL Initial Advance may
change from time to time when such EOL Initial Advance is Converted. For
purposes of this Agreement, all EOL Initial Advances of a Participating Bank (or
portions thereof) made as, or Converted to, the same Type and Interest Period on
the same day shall be deemed a single EOL Initial Advance by such Participating
Bank until repaid or next Converted.

"EOL Initial Advance Repayment Date" has the meaning assigned to that term in
Section 2(b)(ii) hereof.

"EOL Term Advance" has the meaning assigned to that term in Section 2(c)(ii)
hereof, and refers to an ABR Advance or a Eurodollar Rate Advance (each of which
shall be a "Type" of EOL Term Advance). The Type of an EOL Term Advance may
change from time to time when such EOL Term Advance is Converted. For purposes
of this Agreement, all EOL Term Advances of a Participating Bank (or portions
thereof) made as, or Converted to, the same Type and Interest Period on the same
day shall be deemed a single EOL Term Advance by such Participating Bank until
repaid or next Converted.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

"ERISA Affiliate" means any trade or business (whether or not incorporated) that
is a member of a group of which the Company is a member and which is treated as
a single employer under Section 414 of the Code.

"Eurodollar", when used in reference to any Advance or Borrowing, refers to
whether such Borrowing, or the Advances comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

"Eurodollar Rate Advance" means an Advance in respect of which the Company has
selected in accordance with Section 2(e)(iii) hereof interest to be computed on
the basis of the Adjusted LIBO Rate.

"Event of Default" means, unless otherwise specified, an event defined as an
Event of Default under the Facility Leases.

"Event of Loss" has the meaning assigned to that term in Appendix A to the
Participation Agreements.

"Excepted Encumbrances" shall mean, as of any particular time, any of the
following:

(a) liens for taxes, assessments or governmental charges not then delinquent and
liens for workmen's compensation awards and similar obligations not then
delinquent and undetermined liens or charges incidental to construction, and
liens for taxes, assessments or governmental charges then delinquent but the
validity of which is being contested at the time by the Company in good faith
and as to which adequate reserves shall have been set aside on the books of the
Company;

(b) any liens securing indebtedness, neither assumed nor guaranteed by the
Company nor on which it customarily pays interest, existing upon real estate or
rights in or relating to real estate acquired by the Company for substation,
transmission line, transportation line, distribution line or right of way
purposes;

(c) rights reserved to or vested in any governmental authority by the terms of
any right, power, franchise, grant, license or permit, or by any provision of
law, to terminate such right, power, franchise, grant, license or permit or to
purchase or recapture or to designate a purchaser of any of the property of the
Company;

(d) rights currently reserved to or vested in others to take or receive any part
of the power, gas, oil or other minerals or timber generated, developed,
manufactured or produced by, or grown on, or acquired with, any property of the
Company;

(e) easement, restrictions, exceptions or reservations in any property and/or
rights of way of the Company for the purpose or roads, pipelines, substations,
transmission lines, transportation lines, distribution lines, removal of coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real property, rights of way, facilities and/or equipment, and defects,
irregularities and deficiencies in titles of any property and/or rights of way,
which do not materially impair in the aggregate the use of such property and/or
rights of way for the purposes for which such property and/or rights of way are
held by the Company;

(f) rights reserved to or vested in any governmental authority to use, control
or regulate any property of the Company;

(g) any obligations or duties, affecting the property of the Company, to any
governmental authority with respect to any franchise, grant, license or permit;
and

(h) any controls, liens, restrictions, regulations, easements, exceptions or
reservations of any governmental authority applying particularly to nuclear
fuel.

"Existing Funding Bank" has the meaning set forth in the preamble hereto.

"Existing Letters of Credit" has the meaning set forth in the preamble hereto
and include (i) Irrevocable Transferable Letter of Credit No. 306S234762, in the
stated amount of $36,515,236.09, in favor of Textron Financial Corporation, and
(ii) Irrevocable Transferable Letter of Credit No. 306S234761, in the stated
amount of $161,546,191.84, in favor of RCMC I, Inc., in each case issued by the
Existing Funding Bank on March 3, 2003.

"Existing Reimbursement Agreement" has the meaning set forth in the preamble
hereto.

"Facility Leases" has the meaning set forth in the preamble hereto.

"Federal Funds Effective Rate" means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for the day of such transactions received by the Administrating Bank
from three Federal funds brokers of recognized standing selected by it.

"Fee Letter" means the letter agreement, dated the date hereof, among the
Company, the Administrating Bank and the Funding Bank, as the same may be
amended, supplemented or otherwise modified from time to time.

"Financing Documents" means, unless otherwise specified, the Collateral Trust
Indenture and the Underwriting Agreement.

"Fixed Charge Ratio" has the meaning set forth in Section 12(g) hereof.

"Funding Bank" has the meaning set forth in the preamble hereto.

"Grand Gulf" means the Grand Gulf Nuclear Station located in Claiborne County,
Mississippi, including Unit 1.

"Holding Company Act" means the Public Utility Holding Company Act of 1935, as
amended.

"Indebtedness" of any Person means at any date, without duplication, the
following items to the extent required under generally accepted accounting
principles to be disclosed in such Person's financial statements (including the
notes thereto): (i) all obligations of such Person for borrowed money, or with
respect to deposits or advances of any kind; (ii) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments; (iii) all
obligations of such Person upon which interest charges are customarily paid;
(iv) all obligations under leases which shall have been or should be, in
accordance with generally accepted accounting principles, recorded as capital
leases in respect of which such Person is liable as lessee; (v) all obligations
under the Facility Leases (regardless of treatment in the financial statements
or notes thereto); (vi) all obligations with respect to any sale and leaseback
transaction permitted under Section 12(a)(v) hereof (regardless of treatment in
the financial statements or notes thereto); (vii) liabilities in respect of
unfunded vested benefits under Plans, (viii) Withdrawal Liability incurred under
ERISA by such Person or any of its affiliates to any Multiemployer Plan, (ix)
reimbursement obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, bankers acceptances, surety or other bonds and
similar instruments, (x) the book value of any asset of such Person upon which a
Lien is imposed for the purpose of securing Indebtedness of others; (xi) all
obligations, contingent or otherwise, of such Person in connection with interest
rate protection agreements or other similar instruments, including currency
swaps; (xii) all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property); (xiii) all Indebtedness of any partnership of which such Person is a
general partner; and (xiv) obligations of such Person under direct or indirect
guaranties in respect of, and obligations (contingent or otherwise) to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to above;
provided, however, that the liabilities in clauses (vii) and (viii) above will
only be counted as "Indebtedness" to the extent that they are required to be
capitalized on the balance sheet of such Person under generally accepted
accounting principles.

"Indenture Event of Default" has the meaning assigned to that term in Appendix A
to the Participation Agreements.

"Index Debt" means senior, secured, long-term indebtedness for borrowed money of
the Company that is not guaranteed by any other Person or subject to any other
credit enhancement.

"Interest Expense" has the meaning set forth in Section 12(g) hereof.

"Interest Period" means with respect to any Eurodollar Rate Advance, the period
commencing on the date of such Advance and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Company may elect, provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Eurodollar
Rate Advance initially shall be the date on which such Advance is made and, in
the case of an Advance that has been Converted, thereafter shall be the
effective date of the most recent Conversion or continuation of such Advance.

"Letter of Credit" has the meaning set forth in the preamble hereto.

"LIBO Rate" means, with respect to any Eurodollar Rate Advance for any Interest
Period, the rate, as determined by the Administrating Bank, at which deposits in
Dollars are offered to the Administrating Bank in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted, at approximately 11:00 a.m., London time, two Business
Days before the first day of such Interest Period in an amount substantially
equal to Union Bank of California, N.A.'s Participation Percentage of such
Eurodollar Rate Loan and for a period equal to such Interest Period.

"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of this Agreement, a Person or any of its Subsidiaries shall be deemed
to own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

"Maximum Available Credit Amount" with respect to any Letter of Credit means, at
any date, the then Maximum Available Credit Amount, as defined in such Letter of
Credit.

"Maximum Credit Amount" with respect to any Letter of Credit means, at any date,
the then Maximum Credit Amount, as defined in such Letter of Credit.

"Maximum Drawing Amount" with respect to a Letter of Credit means, at any date,
the then Maximum Drawing Amount, as defined in such Letter of Credit.

"Moody's" means Moody's Investors Service, Inc.

"Mortgage" means the Mortgage and Deed of Trust, dated as of June 15, 1977, to
The Bank of New York (successor to United States Trust Company of New York) and
Douglas J. MacInnes (successor to Gerard P. Ganey and Malcolm J. Hood), as
amended and supplemented from time to time.

"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Company or any ERISA Affiliate (other than one considered
an ERISA Affiliate only pursuant to subsection (m) or (o) of Code Section 414)
is making or accruing an obligation to make contributions, or has within any of
the preceding five plan years made or accrued an obligation to make
contributions.

"Notice of Drawing" means a notice substantially in the form of Exhibit B
hereto.

"Obligations" means, with regard to any Person at any date, without duplication,
(i) all obligations of such Person for borrowed money, (ii) all obligations of
such Person with respect to deposits or advances of any kind, or for the
deferred purchase price of property or services, (iii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (iv) all
obligations of such Person upon which interest charges are customarily paid, (v)
all obligations under leases relating to any sale and leaseback transaction
permitted under Section 12(a)(v) hereof, (vi) all obligations under leases which
shall have been or should be, in accordance with generally accepted accounting
principles, recorded as capital leases in respect of which such Person is liable
as lessee, (vii) reimbursement obligations of such Person in respect of letters
of credit, bankers acceptances, surety or other bonds and similar instruments,
and (viii) obligations of such Person under direct or indirect guaranties in
respect of, and obligations to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of
others of the kinds referred to above; provided, however, that obligations under
clause (ii), (vii), or (viii) above shall not be included in this definition to
the extent that such obligations are being contested by such Person in good
faith and in an appropriate manner.

"Operating Companies" means EAI, ELI, EMI and ENOI, each being an "Operating
Company".

"Original Reimbursement Agreement" means the Reimbursement Agreement, dated as
of December 1, 1988, among the Company, Chemical Bank, as administrating bank,
The Fuji Bank, Limited, as funding bank, and the participating banks named
therein.

"Owner Participant" means RCMC I, Inc. (formerly known as RCMC Del., Inc.),
assignee in interest of Resources Capital Management Corporation, assignee in
interest of Public Service Resources Corporation and/or Textron Financial
Corporation, assignee in interest of Lease Management Realty Corporation IV, as
the case may be, and their respective permitted successors and assigns.

"Owner Trustee" has the meaning set forth in the preamble hereto.

"Participant" has the meaning set forth in Section 23(a) hereof.

"Participating Banks" means the banks whose names are listed on the signature
pages hereof under the heading "Participating Banks" and any other financial
institution that shall have become a party hereto pursuant to an assignment and
assumption agreement executed and delivered pursuant to Section 23(b), each
being a "Participating Bank".

"Participation Agreements" has the meaning set forth in the preamble hereto.

"Participation Fee" has the meaning set forth in Section 3 hereof.

"Participation Percentage" with respect to a Participating Bank means the
percentage set forth opposite such Participating Bank's name in Schedule 1
hereto or, in the case of a Participating Bank party to an assignment and
assumption agreement executed and delivered to the Administrating Bank pursuant
to Section 23(b), the percentage set forth opposite such Participating Bank's
name in such assignment and assumption agreement.

"Participation Transfer Date" has the meaning set forth in Section 5(c) hereof.

"Participation Transfer Period" has the meaning set forth in Section 5(c)
hereof.

"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, and any entity succeeding to any or all of its functions under ERISA.

"Person" means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

"Plan" shall mean any pension plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code and which is
maintained for employees of the Company or any ERISA Affiliate.

"Preferred Stock" means any mandatorily redeemable preferred stock of the
Company.

"Prepayment Event" has the meaning set forth in Section 13 hereof.

"Regulation D" means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

"Reimbursement Default" means any event or condition which constitutes a
Reimbursement Event of Default or which with the giving of notice or the lapse
of time or both would, unless cured or waived, become a Reimbursement Event of
Default.

"Reimbursement Event of Default" has the meaning set forth in Section 13 hereof.

"Reportable Event" means any reportable event as defined in Section 4043 (b) of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Code Section 414).

"Required Banks" means at any time Participating Banks whose aggregate
Participation Percentages are equal to at least 66-2/3% at such time.

"SEC" means the Securities and Exchange Commission of the United States of
America or any successor agency.

"Significant Operating Company" means an Operating Company whose entitlement
percentage under the UPSA exceeds 20%.

"Significant Operating Group" means any two or more Operating Companies whose
entitlement percentage under the UPSA exceeds 20% in the aggregate.

"S&P" shall mean Standard & Poor's Ratings Services.

"Stated Expiration Date" means May 30, 2007, as such date may be extended from
time to time pursuant to Section 19 hereof.

"Statutory Reserve Rate" means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrating Bank is subject for
eurocurrency funding (currently referred to as "Eurocurrency Liabilities" in
Regulation D). Such reserve percentages shall include those imposed pursuant to
Regulation D. Drawings under a Letter of Credit that bear interest at a rate
determined by reference to the Adjusted LIBO Rate and Eurodollar Rate Advances
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to any Bank under Regulation D
or any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

"Subsidiary" means with respect to any Person (herein referred to as the
"parent"), any corporation, association or other business entity (a) of which
securities or other ownership interests representing more than 50% of the
ordinary voting power are, at the time any determination is being made, owned,
controlled or held or (b) which is, at the time any determination is made,
otherwise controlled (by contract or agreement or otherwise) by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

"Supplementary Capital Funds Agreement" means the Thirty-Fifth Supplementary
Capital Funds Agreement and Assignment dated as of December 22, 2003, among the
Company, Entergy and the Administrating Bank, substantially in the form of
Exhibit H hereto and as amended from time to time in accordance with the terms
of this Agreement.

"Syndication Agent" has the meaning set forth in the preamble hereto.

"Tax" and "Taxes" have the meanings set forth in Section 4(e) hereof.

"Termination Date" with respect to any Letter of Credit means the earliest of
(A) 10:00 a.m. (New York time) on the Date of Early Termination (as defined in
such Letter of Credit) applicable to such Letter of Credit, (B) 5:00 p.m. (New
York time) on the date on which the Owner Participant to which such Letter of
Credit is issued surrenders such Letter of Credit for cancellation to the
Funding Bank as provided therein, (C) 5:00 p.m. (New York time) on the date on
which the Funding Bank pays a Final Draw (as defined in such Letter of Credit),
and (D) either (I) if a draft and certificate, all in strict conformity with the
terms and conditions of such Letter of Credit, are presented after 10:00 a.m.
(New York time) but prior to 5:00 p.m. (New York time) on the Stated Expiration
Date, 5:00 p.m. (New York time) on the Business Day following the Stated
Expiration Date, or otherwise (II) 5:00 p.m. (New York time) on the Stated
Expiration Date.

"Termination Event" means (i) a Reportable Event, or (ii) the withdrawal of the
Company or an ERISA Affiliate from a Plan during a plan year in which it was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA, or (iii) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, or (iv) the institution
of proceedings to terminate a Plan by the PBGC, or (v) any other event or
condition which is reasonably expected to constitute grounds for the imposition
of a lien in favor of a Plan for the termination of, or the appointment of a
trustee to administer, a Plan under Section 4042 of ERISA.

"Total Liabilities and Equity" means, on any date of determination, the
consolidated total liabilities and equity of the Company as shown on the most
recent financial statement of the Company filed with the SEC on Form 10-K or
Form 10-Q.

"Transaction Documents" means this Agreement, the Participation Agreements, the
Indentures, the Notes, the Facility Leases, the Letters of Credit, the Fee
Letter and the Collateral Agreements.

"Transferred Amount" has the meaning set forth in Section 5(c) hereof.

"Type" has the meaning assigned to such term in the definitions of "DLE Initial
Advance", "DLE Term Advance", "EOL Initial Advance", "EOL Term Advance" and
"Borrowing" herein.

"Unit 1" has the meaning specified in the preamble hereto.

"UPSA" means the Unit Power Sales Agreement, dated as of June 10, 1982, among
the Company and the Operating Companies, as amended heretofore and as amended
from time to time.

"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

(b) The definitions in Section 1 shall apply equally to both the singular and
plural forms of the terms defined. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted in accordance with generally
accepted accounting principles, and all accounting determinations with respect
to any Person required to be made hereunder shall be made, and all financial
statements of any Person required to be delivered hereunder shall be prepared,
in accordance with generally accepted accounting principles as in effect from
time to time, applied on a basis consistent (except for changes concurred in by
such Person's independent public accountants) with the most recent audited
consolidated financial statements of such Person and its Subsidiaries delivered
to the Banks. As used herein, the words "include", "includes", and "including"
shall be deemed to be followed by the phrase "without limitation".

SECTION 2. Reimbursement and Advances.

(a) Reimbursement on Demand. Subject to the provisions of subsections (b), (c)
and (e), below, the Company hereby agrees to pay (whether with the proceeds of
Advances made pursuant to subsection (c), below, or otherwise) to the Funding
Bank on demand (i) on and after each date on which the Funding Bank shall pay
any amount under a Letter of Credit pursuant to any draft, but only after so
paid by the Funding Bank, a sum equal to such amount so paid (which sum shall
constitute a demand loan from the Funding Bank to the Company from the date of
such payment by the Funding Bank until so paid by the Company), plus (ii) if the
Company does not pay the Funding Bank such sum in full by 1:00 p.m., New York
City time, on the same Business Day on which the Funding Bank shall have made
such payment, interest on any amount remaining unpaid by the Company to the
Funding Bank under clause (i) above, from the date on which the Funding Bank
shall have paid such amount under such Letter of Credit until payment in full,
at an interest rate per annum equal to the Alternate Base Rate in effect from
time to time.



(b) Reimbursement Upon the Occurrence of Certain Events. The Company shall
reimburse the Funding Bank for each payment made by the Funding Bank under a
Letter of Credit in accordance with the following paragraphs (i), (ii) and
(iii):

(i) Reimbursement Defaults. If, on the date of any payment by the Funding Bank
of a drawing under a Letter of Credit, either an Event of Default or a
Reimbursement Default has occurred and is continuing, the Company shall pay to
the Funding Bank not later than 1:00 p.m., New York City time, on or prior to
the earlier of (x) the Stated Expiration Date and (y) the fifth day following
the Business Day on which the Funding Bank shall make such payment a sum equal
to the amount so paid under such Letter of Credit, together with all accrued
interest thereon at a rate per annum equal to the Alternate Base Rate in effect
from time to time.

(ii) Events of Loss. Subject to paragraph (i) above, if, on the date of any
payment by the Funding Bank of a drawing under a Letter of Credit, an Event of
Loss has occurred and is continuing, the Company shall pay to the Funding Bank
(whether with the proceeds of Advances made pursuant to subsection (c)(ii),
below, or otherwise) not later than 1:00 p.m., New York City time, on or prior
to the earlier of (x) the Stated Expiration Date and (y) the 35th day following
the Business Day on which the Funding Bank shall make such payment (the "EOL
Initial Advance Repayment Date") a sum equal to the amount so paid under such
Letter of Credit, together with all accrued interest thereon pursuant to
subsection (e) below.

(iii) Deemed Loss Events and Other Circumstances. Subject to paragraphs (i) and
(ii) above, if, on the date of any payment by the Funding Bank of a drawing
under a Letter of Credit, (A) a Deemed Loss Event has occurred and is continuing
or (B) any other event or circumstance (other than a Reimbursement Default, an
Event of Default or an Event of Loss) giving rise to such drawing has occurred,
the Company shall reimburse the Funding Bank (whether with the proceeds of
Advances made pursuant to subsection (c)(iv) below or otherwise) not later than
1:00 p.m., New York City time, on or prior to the earlier of (x) the Stated
Expiration Date and (y) the 90th day following the Business Day on which the
Funding Bank shall make such payment (the "DLE Initial Advance Repayment Date")
a sum equal to the amount so paid under such Letter of Credit, together with all
accrued interest thereon pursuant to subsection (e) below.

(c) Advances. Each Participating Bank agrees to make Advances for the account of
the Company from time to time upon the terms and subject to the conditions set
forth below:

(i) EOL Initial Advances. If the Funding Bank shall make any payment under a
Letter of Credit under the circumstances set forth in subsection (b)(ii) above
(such payment referred to herein as an "EOL Payment"), then each Participating
Bank shall be obligated to make, and each Participating Bank's payment made to
the Funding Bank pursuant to Section 5 hereof in respect of such EOL Payment
shall be deemed to constitute, an advance made for the account of the Company by
such Participating Bank on the date of such payment (each such advance being an
"EOL Initial Advance" made by such Participating Bank and, collectively, the
"EOL Initial Advances"). Each such EOL Initial Advance shall be made as an ABR
Advance, shall bear interest at the Alternate Base Rate and shall be entitled to
be Converted in accordance with subsection (f) below. The Company shall repay
the unpaid principal amount of each EOL Initial Advance in accordance with
subsection (h)(i), below. The Company may repay the principal amount of any EOL
Initial Advance with (and to the extent of) the proceeds of an EOL Term Advance
made pursuant to paragraph (ii) below, and may prepay EOL Initial Advances in
accordance with subsection (i) below.

(ii) EOL Term Advances. If the Funding Bank shall make any EOL Payment, then,
subject to the satisfaction of the conditions precedent set forth in Section
7(f) hereof on and as of the EOL Initial Advance Repayment Date, each
Participating Bank agrees to make one or more advances for the account of the
Company (each such advance being an "EOL Term Advance" made by such
Participating Bank and, collectively, the "EOL Term Advances") on the EOL
Initial Advance Repayment Date in an aggregate principal amount equal to the
amount of such Participating Bank's EOL Initial Advances maturing on such EOL
Initial Advance Repayment Date. All EOL Term Advances comprising a single
Borrowing shall be made upon written notice given by the Company to the
Administrating Bank not later than 10:00 a.m. (New York time) (A) in the case of
a Borrowing comprised of ABR Advances, on the Business Day of such proposed
Borrowing and (B) in the case of a Borrowing comprised of Eurodollar Rate
Advances, three Business Days prior to the date of such proposed Borrowing. The
Administrating Bank shall notify each Participating Bank of the contents of such
notice promptly after receipt thereof. Each such notice shall specify therein
the following information: (1) the date on which such Borrowing is to be made
(which date shall be the EOL Initial Advance Repayment Date), (2) the principal
amount of EOL Term Advances comprising such Borrowing, (3) the Type of Borrowing
and (4) the duration of the initial Interest Period, if applicable, proposed to
apply to the EOL Term Advances comprising such Borrowing. The proceeds of each
Participating Bank's EOL Term Advances shall be applied solely to the repayment
of the EOL Initial Advances made by such Participating Bank and shall in no
event be made available to the Company. The Company shall repay the unpaid
principal amount of each EOL Term Advance in accordance with subsection (h)(ii)
below, and may prepay EOL Term Advances in accordance with subsection (i) below.

(iii) DLE Initial Advances. If the Funding Bank shall make any payment under a
Letter of Credit under the circumstances set forth in subsection (b)(iii) above
(such payment referred to herein as a "DLE Payment"), then each Participating
Bank shall be obligated to make, and each Participating Bank's payment made to
the Funding Bank pursuant to Section 5 hereof in respect of such DLE Payment
shall be deemed to constitute, an advance made for the account of the Company by
such Participating Bank on the date of such payment (each such advance being a
"DLE Initial Advance" made by such Participating Bank and, collectively, the
"DLE Initial Advances"). Each such DLE Initial Advance shall be made as an ABR
Advance, shall bear interest at the Alternate Base Rate and shall be entitled to
be Converted in accordance with subsection (f) below. The Company shall repay
the unpaid principal amount of each DLE Initial Advance in accordance with
subsection (h)(iii) below. The Company may repay the principal amount of any DLE
Initial Advance with (and to the extent of) the proceeds of a DLE Term Advance
made pursuant to paragraph (iv) below, and may prepay DLE Initial Advances in
accordance with subsection (i) below.

(iv) DLE Term Advances. If the Funding Bank shall make any DLE Payment, then,
subject to the satisfaction of the conditions precedent set forth in Section
7(g) hereof on and as of the DLE Initial Advance Repayment Date, each
Participating Bank agrees to make one or more advances for the account of the
Company (each such advance being a "DLE Term Advance" made by such Participating
Bank and, collectively, the "DLE Term Advances") on the DLE Initial Advance
Repayment Date in an aggregate principal amount equal to the amount of such
Participating Bank's DLE Initial Advances maturing on such DLE Initial Advance
Repayment Date. All DLE Term Advances comprising a single Borrowing shall be
made upon written notice given by the Company to the Administrating Bank not
later than 10:00 a.m. (New York time) (A) in the case of a Borrowing comprised
of ABR Advances, on the Business Day of such proposed Borrowing and (B) in the
case of a Borrowing comprised of Eurodollar Rate Advances, three Business Days
prior to the date of such proposed Borrowing. The Administrating Bank shall
notify each Participating Bank of the contents of such notice promptly after
receipt thereof. Each such notice shall specify therein the following
information: (1) the date on which such Borrowing is to be made (which date
shall be the DLE Initial Advance Repayment Date), (2) the principal amount of
DLE Term Advances comprising such Borrowing, (3) the Type of Borrowing and (4)
the duration of the initial Interest Period, if applicable, proposed to apply to
the DLE Term Advances comprising such Borrowing. The proceeds of each
Participating Bank's DLE Term Advances shall be applied solely to the repayment
of the DLE Initial Advances made by such Participating Bank and shall in no
event be made available to the Company. The Company shall repay the unpaid
principal amount of each DLE Term Advance in accordance with subsection (h)(iv)
below, and may prepay DLE Term Advances in accordance with subsection (i) below.

(d) Application of Payments. Any payment made by the Company pursuant to
subsection (a) or (b) above of less than all amounts owed to the Funding Bank
pursuant thereto shall be applied first to interest owed pursuant thereto and
second to the amount of the unreimbursed drawings under the Letters of Credit;
provided, however, that if, at the time of any payment made by the Company
pursuant to subsection (a) or (b) above, there shall be amounts due from the
Company pursuant to subsection (a) or (b) above with respect to more than one
Letter of Credit, such payment shall be applied to all such Letters of Credit
pro rata (in the above-mentioned order of priority) in accordance with the
proportion that the aggregate amount due from the Company pursuant to subsection
(a) or (b) above with respect to each such Letter of Credit bears to the
aggregate amount due from the Company pursuant to subsection (a) or (b) above
with respect to all such Letters of Credit.

(e) Interest on Advances. The Company shall pay interest on the unpaid principal
amount of each Advance from the date of such Advance until such principal amount
is paid in full at the applicable rate set forth below:

(i) Alternate Base Rate. Except to the extent that the Company shall elect to
pay interest on any Advance for any Interest Period pursuant to paragraph (iii)
below, the Company shall pay interest on each Advance from the date thereof
until the date such Advance is due, at an interest rate per annum equal to the
Alternate Base Rate in effect from time to time. The Company shall pay interest
on each Advance bearing interest in accordance with this subsection monthly in
arrears on the first Business Day of each calendar month, on the date of
Conversion of any ABR Advance to a Eurodollar Rate Advance, including any such
Advance made pursuant to subsection (b) above, and on the Stated Expiration Date
or the earlier date for repayment of such Advance.

(ii) Interest Periods. Subject to the other requirements of this subsection (e)
and in the definition of "Interest Period" contained in Section 1 hereof, the
Company may from time to time elect to have the interest on all Advances
comprising part of the same Borrowing determined and payable for a specified
Interest Period in accordance with paragraph (iii) below.

(iii) Eurodollar Rate. Subject to the requirements of this subsection (e) and
subsection (f) below, the Company may from time to time elect to have any
Advances comprising part of the same Borrowing Converted to Eurodollar Rate
Advances. The Interest Period applicable to (x) any EOL Initial Advance that has
been so Converted shall be of one month's duration, (y) any DLE Initial Advance
that has been so Converted shall be of one, two or three whole months' duration,
as the Company shall select in its notice delivered to the Administrating Bank
pursuant to subsection (f) below and (z) any DLE Term Advance or EOL Term
Advance shall be of one, two, three or six whole months' duration, as the
Company shall select in its notice delivered to the Administrating Bank pursuant
to subsection (f) below. If the Company shall have made such election, the
Company shall pay interest on such Eurodollar Rate Advances at the Applicable
Rate for the applicable Interest Period for such Eurodollar Rate Advances,
payable monthly in arrears on the first Business Day of each calendar month, on
the date of Conversion of any Eurodollar Rate Advance, including any such
Advance made pursuant to subsection (b) above, and on the Stated Expiration Date
or the earlier date for repayment of such Advance.

(iv) Interest Rate Determinations. The Administrating Bank shall give prompt
notice to the Company and the Participating Banks of the Adjusted LIBO Rate
determined from time to time by the Administrating Bank to be applicable to each
Eurodollar Rate Advance.

(f) Conversion of Advances. The Company may elect to Convert one or more
Advances of any Type to one or more Advances of the same or any other Type on
the following terms and subject to the following conditions:

(i) Each Conversion shall be made as to all Advances comprising a single
Borrowing upon irrevocable written notice given by the Company to the
Administrating Bank not later than 10:00 a.m. (New York time) on the third
Business Day prior to the date of the proposed Conversion.  The Administrating
Bank shall notify each Participating Bank of the contents of such notice
promptly after receipt thereof. Each such notice shall specify therein the
following information: (A) the date of such proposed Conversion (which in the
case of Eurodollar Rate Advances shall be the last day of the Interest Period
then applicable to such Advances to be Converted), (B) the Type of, and Interest
Period, if any, applicable to the Advances proposed to be Converted, (C) the
aggregate principal amount of Advances proposed to be Converted, and (D) the
Type of Advances to which such Advances are proposed to be Converted and the
Interest Period, if any, to be applicable thereto.

(ii) During the continuance of a Reimbursement Default (other than a
Reimbursement Event of Default), the right of the Company to Convert Advances to
Eurodollar Rate Advances shall be suspended, and all Eurodollar Rate Advances
then outstanding shall be Converted to ABR Advances on the last day of the
Interest Period then in effect, if, on such day, a Reimbursement Default (other
than a Reimbursement Event of Default) shall be continuing.

(iii) During the continuance of a Reimbursement Event of Default, the right of
the Company to Convert Advances to Eurodollar Rate Advances shall be suspended,
and upon the occurrence of a Reimbursement Event of Default, all Eurodollar Rate
Advances then outstanding shall immediately, without further act by the Company,
be Converted to ABR Advances.

(iv) If no notice of Conversion is received by the Administrating Bank as
provided in paragraph (i) above with respect to any outstanding Eurodollar Rate
Advances on or before the third Business Day prior to the last day of the
Interest Period then in effect for such Eurodollar Rate Advances, the
Administrating Bank shall treat such absence of notice as a deemed notice of
Conversion providing for such Advances to be Converted to ABR Advances on the
last day of such Interest Period.

(g) Other Terms Relating to the Making and Conversion of Advances. (i)
Notwithstanding anything in subsections (c), (e) and (f) above to the contrary:

(A) at no time shall more than five different Borrowings be outstanding
hereunder; and

(B) each Borrowing consisting of Eurodollar Rate Advances or ABR Advances shall
be in the aggregate principal amount of at least $5,000,000.

(ii) Each notice of Conversion pursuant to subsection (f) above shall be
irrevocable and binding on the Company.

(h) Repayment of Advances. (i) The unpaid principal amount of each EOL Initial
Advance, together with all accrued and unpaid interest thereon, shall be due and
payable and repaid in full by the Company on the earlier to occur of (A) the EOL
Initial Advance Repayment Date and (B) upon the occurrence of a Reimbursement
Default, an Event of Default or an Indenture Event of Default, the date two
Business Days after the date on which demand for repayment thereof is made by
the Funding Bank, the Required Banks or the Administrating Bank acting on behalf
of the Required Banks.

(ii) The unpaid principal amount of each EOL Term Advance, together with all
accrued and unpaid interest thereon, shall be due and payable and repaid in full
by the Company on the earliest to occur of (A) the date 330 days from the date
of making such EOL Term Advance, (B) the Stated Expiration Date and (C) upon the
occurrence of a Reimbursement Default, an Event of Default or an Indenture Event
of Default, the date two Business Days after the date on which demand for
repayment thereof is made by the Funding Bank, the Required Banks or the
Administrating Bank acting on behalf of the Required Banks.

(iii) The unpaid principal amount of each DLE Initial Advance, together with all
accrued and unpaid interest thereon, shall be due and payable and repaid in full
by the Company on the earlier to occur of (A) the DLE Initial Advance Repayment
Date and (B) upon the occurrence of a Reimbursement Default, an Event of Default
or an Indenture Event of Default, the date two Business Days after the date on
which demand for repayment thereof is made by the Funding Bank, the Required
Banks or the Administrating Bank acting on behalf of the Required Banks .

(iv) The unpaid principal amount of each DLE Term Advance, together with all
accrued and unpaid interest thereon, shall be due and payable and repaid in full
by the Company on the earliest to occur of (A) the date 270 days from the date
of making such DLE Term Advance, (B) the Stated Expiration Date and (C) upon the
occurrence of a Reimbursement Default, an Event of Default or an Indenture Event
of Default, the date two Business Days after the date on which demand for
repayment thereof is made by the Funding Bank, the Required Banks or the
Administrating Bank acting on behalf of the Required Banks.

(i) Prepayment of Advances. (i) The Company shall have no right to prepay any
principal amount of any Advances except in accordance with paragraph (ii) below.

(ii) The Company may, (A) upon at least three Business Days' irrevocable written
notice to the Administrating Bank, in the case of any Eurodollar Rate Advance,
and (B) upon at least one Business Day's irrevocable written notice to the
Administrating Bank, in the case of any ABR Advance, in each case stating the
proposed date and aggregate principal amount of the prepayment and the specific
Borrowing(s) to be prepaid, and if such notice is given, the Company shall,
prepay, in whole or ratably in part, together with accrued interest to the date
of such prepayment on the principal amount prepaid and any amounts due pursuant
to Section 2(l) hereof, the outstanding principal amount of all Advances
comprising the same Borrowing, in each case as the Company shall designate in
such notice; provided, however, that each partial prepayment shall be in an
aggregate principal amount not less than $5,000,000, or, if less, the aggregate
principal amount of all Advances then outstanding.

(j) Default Interest. Any amounts payable by the Company hereunder that are not
paid when due shall (to the fullest extent permitted by law) bear interest, from
the date when due until paid in full, at the Alternate Base Rate plus 2% per
annum, payable on demand.

(k) Evidence of Indebtedness. The Funding Bank and each Participating Bank shall
maintain, in accordance with their usual practice, an account or accounts
evidencing the indebtedness of the Company resulting from each drawing under a
Letter of Credit (in the case of the Funding Bank) and from each Advance (in the
case of each Participating Bank) made from time to time hereunder and the
amounts of principal and interest payable and paid from time to time hereunder.

(l) Breakage Costs. In the event of (i) the payment of any principal of any
Eurodollar Rate Advance other than on the last day of an Interest Period
applicable thereto (including as a result of a Reimbursement Event of Default or
Prepayment Event), (ii) the Conversion for any reason of any Eurodollar Rate
Advance other than on the last day of the Interest Period applicable thereto,
(iii) the failure to Convert, continue or prepay any Eurodollar Rate Advance on
the date specified in any notice delivered pursuant hereto or (iv) the
assignment of any Eurodollar Rate Advance other than on the last day of the
Interest Period applicable thereto as a result of a request by the Company
pursuant to Section 4(g), then, in any such event, the Company hereby agrees to
compensate each Participating Bank for the loss, cost and expense attributable
to such event. Such loss, cost or expense to any Participating Bank shall be
deemed to include an amount determined by such Participating Bank to be the
excess, if any, of (x) the amount of interest which would have accrued on the
principal amount of such Advance had such event not occurred, at the Adjusted
LIBO Rate (in the case of a Eurodollar Rate Advance) that would have been
applicable to such Advance, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to Convert or continue, for the period that would have been the Interest
Period for such Advance), over (y) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such
Participating Bank would bid were it to bid, at the commencement of such period,
for Dollar deposits of a comparable amount and period from other banks in the
eurodollar market. A certificate of any Participating Bank setting forth any
amount or amounts that such Participating Bank is entitled to receive pursuant
to this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Participating Bank the amount shown
as due on any such certificate within 10 days after receipt thereof. The
obligations of the Company contained in this subsection (1) shall survive the
payment in full of amounts payable by the Company under Section 2 hereof and the
termination of the Letters of Credit and this Agreement or the substitution of
any of the Banks pursuant to Sections 4(g) or (h) hereof.

SECTION 3. Fees.

The Company agrees to pay to the Administrating Bank (a) for the account of the
Funding Bank a fee with respect to each Letter of Credit as separately agreed
upon between the Company and the Funding Bank in accordance with the terms of
the Fee Letter; (b) for the account of each Participating Bank, a fee with
respect to each Letter of Credit (a "Participation Fee") equal to the Applicable
Rate per annum of the product of (i) such Participating Bank's Participation
Percentage and (ii) the Maximum Credit Amount applicable to such Letter of
Credit, from and including the Date of Issuance of such Letter of Credit to but
excluding the Termination Date of such Letter of Credit, payable quarterly in
arrears on each January 15, April 15, July 15 and October 15 (commencing January
15, 2004), and on such Termination Date; (c) upon the execution of this
Agreement, for the account of the Funding Bank and each Participating Bank
(including the Administrating Bank and the Syndication Agent), the up-front fees
separately agreed upon between the Administrating Bank and the Participating
Banks and consented to by the Company; (d) for the account of the Administrating
Bank, fees computed and payable in accordance with the terms of the Fee Letter;
and (e) for the account of each Participating Bank, a commitment fee with
respect to the Letters of Credit (the "Commitment Fee") equal to the Applicable
Rate per annum of the product of (i) such Participating Bank's Participation
Percentage and (ii) the excess of (A) the Aggregate Maximum Credit Amount over
(B) the aggregate Maximum Drawing Amount of the Letters of Credit in effect from
time to time, from and including the Date of Issuance of the Letters of Credit
to but excluding the Termination Date of each Letter of Credit, payable
quarterly in arrears on each January 15, April 15, July 15 and October 15
(commencing January 15, 2004), and on each such Termination Date. Upon receipt
from the Company of fees payable in accordance with the provisions of this
Section 3, the Administrating Bank agrees to promptly pay to the account of the
Funding Bank and each Participating Bank, as applicable, the fees paid to it for
the account of the Funding Bank or such Participating Bank pursuant to this
Section 3.



SECTION 4. Change in Circumstances

; Alternate Rate of Interest. (a) If prior to the commencement of any Interest
Period for a Eurodollar Rate Advance:



(i) the Administrating Bank determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(ii) the Administrating Bank is advised by the Required Banks that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Required Banks of making or
maintaining their Eurodollar Rate Advances for such Interest Period;

then the Administrating Bank shall give notice thereof to the Company and the
Participating Banks by telephone or telecopy as promptly as practicable
thereafter and, until the Administrating Bank notifies the Company and the
Participating Banks that the circumstances giving rise to such notice no longer
exist, (A) any request to Convert any ABR Advance to, or to continue any
Eurodollar Rate Advance as, a Eurodollar Rate Advance shall be ineffective and
(B) if any request is made for a Eurodollar Rate Advance, such Borrowing shall
be made as an ABR Advance.

(b) If, after the date hereof, any Bank shall have determined that the adoption
of any applicable law, rule or regulation, or any change therein, or any change
in the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall impose, modify or deem applicable any reserve, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board) against letters of credit issued by or
participated in or assets of, or deposits with or for the account of, any Bank
or shall impose on any Bank any other condition regarding this Agreement or the
Letters of Credit and the result of the foregoing shall be to increase the cost
to such Bank of issuing, maintaining or participating in any of the Letters of
Credit or any drawing thereunder or making or maintaining any Eurodollar Rate
Advance (or of maintaining its obligation to make such Advance) (which increase
in cost shall be the result of such Bank's reasonable allocation of the
aggregate of such cost increases resulting from such events), then, within 15
days after demand by such Bank, the Company agrees to pay to such Bank all
additional amounts that are necessary to compensate such Bank for such increased
cost incurred by such Bank.

(c) If any Bank shall have determined that the applicability of any law, rule,
regulation or guideline adopted pursuant to or arising out of the July 1988
report of the Basle Committee on Banking Regulations and Supervisory Practices
entitled "International Convergence of Capital Measurement and Capital
Standards" (the "Basle Report"), or the adoption after the date hereof of any
other law, rule, regulation or guideline regarding capital adequacy, or any
change in any of the foregoing or in the interpretation or administration of any
of the foregoing by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or any lending office of any Bank) or any Bank's holding company
with any request or directive regarding capital adequacy (whether or not having
the force of law) of any such authority, central bank or comparable agency, has
or would have the effect of reducing the rate of return on such Bank's capital
or on the capital of such Bank's holding company, if any, as a consequence of
this Agreement or under or in connection with any Letter of Credit to a level
below that which such Bank or such Bank's holding company could have achieved
but for such adoption, change or compliance (taking into consideration such
Bank's policies and the policies of such Bank's holding company with respect to
capital adequacy) by an amount deemed by such Bank to be material, then, within
15 days after demand by such Bank, the Company shall pay to such Bank such
additional amount or amounts as will compensate such Bank or such Bank's holding
company for any such reduction suffered. Notwithstanding the foregoing, any
risk-based capital standard adopted and publicly announced prior to the Closing
Date (regardless of the date on which compliance with such standard is
required), shall not be considered a basis for imposing additional costs on the
Company under this subsection (c).

(d) The Company agrees that all payments made by the Company hereunder to any
Bank shall be made free and clear of, and without reduction for or on account
of, any stamp or other taxes, levies, imposts, duties, charges, fees,
deductions, withholdings, restrictions or conditions of any nature whatsoever
hereafter imposed, levied, collected, withheld or assessed by any country (or by
any political subdivision or taxing authority thereof or therein), except for
franchise taxes and changes in the rate of tax on the overall net income of the
Banks (such nonexcluded taxes being called "Tax" or "Taxes"). If any Taxes are
required to be withheld from any amounts payable by the Company to any Bank, the
Company agrees that the amounts so payable to such Bank shall be increased to
the extent necessary to yield to such Bank (after payment of all Taxes) interest
or any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement; provided that the Company shall not be obligated to
pay such amounts for the benefit of such Bank with respect to any period in
which such Bank has failed (x) to file any form or certificate that it was
entitled to file which would have exempted such Bank from such Taxes or (y) to
take other action which would entitle such Bank to an exemption from such Taxes,
if such action would not, in the reasonable judgment of such Bank, be otherwise
disadvantageous to it. Whenever any Tax is paid by the Company, as promptly as
possible thereafter, the Company shall send the applicable Bank a receipt or
other evidence of payment thereof.

(e) A certificate as to the nature of the occurrence giving rise to, and the
calculation of, compensation to the Funding Bank, a Participating Bank or a
Participant pursuant to subsections (a), (b) and (c) of this Section 4 shall be
submitted by the Funding Bank, such Participating Bank or such Participant to
the Administrating Bank. Such certificate shall be submitted by the
Administrating Bank to the Company and shall be conclusive evidence (absent
demonstrable error) as to the amount thereof. Each such certificate shall
provide the identity of the Funding Bank, such Participating Bank or such
Participant.

(f) The Company agrees that each Participating Bank and each Participant shall
have the same rights and obligations under this Section 4 with respect to its
respective participation to the same extent as if such Participating Bank or
Participant were named instead of the Funding Bank in this Section 4.

(g) In the event any Participating Bank gives a notice with respect to it or any
of its Participants pursuant to Section 4(e) hereof, the Company may require, at
its expense, such Bank to assign all its Participation Percentage of the Letters
of Credit and all its rights and obligations hereunder to a financial
institution specified by the Company (a "Substitute Bank"); provided that (i)
such assignment shall not conflict with or violate any law, rule or regulation
or order of any court or other governmental agency or instrumentality, (ii) the
Company shall have received the written consent of the Funding Bank and the
Administrating Bank (which consent, in the case of the Administrating Bank,
shall not unreasonably be withheld) to such assignment and (iii) the Company
shall have paid to such assignor Bank all monies accrued and owing hereunder to
it. The Substitute Bank shall execute a counterpart of this Agreement and such
additional amendments, agreements, instruments and documents as may be
reasonably requested by the Administrating Bank.

(h) In the event the Funding Bank gives a notice with respect to itself pursuant
to Section 4(e) hereof, the Company may replace such Funding Bank with a
financial institution specified by the Company (a "Substitute Funding Bank");
provided that (i) such replacement shall not conflict with or violate any law,
rule or regulation or order of any court or other government agency or
instrumentality, (ii) the Company shall have received the written consent of the
Owner Trustee and the Owner Participants to such substitution, and the Company
shall have taken all other applicable actions required under the Transaction
Documents and (iii) the Company shall have paid to the Funding Bank all monies
accrued and owing hereunder to it. The Substitute Funding Bank shall execute a
counterpart of this Agreement and such additional amendments, agreements,
instruments and documents as may be reasonably requested by the Administrating
Bank.

SECTION 5. Participations.

(a) By the issuance of a Letter of Credit and without any further action on the
part of the Funding Bank or any Participating Bank in respect thereof, the
Funding Bank shall be deemed to have granted to each Participating Bank, and
each Participating Bank hereby shall be deemed to have acquired from the Funding
Bank, a participation in such Letter of Credit equal to such Participating
Bank's Participation Percentage of the Maximum Credit Amount of such Letter of
Credit, effective upon the issuance of such Letter of Credit. In consideration
and in furtherance of the foregoing, each Participating Bank hereby absolutely
and unconditionally agrees to pay to the Funding Bank, in accordance with this
Section 5, such Participating Bank's Participation Percentage of each payment
made by the Funding Bank of a draft under a Letter of Credit. Upon payment of a
draft under a Letter of Credit, the Funding Bank shall promptly give telephonic
notice (to be followed by delivery by telecopy of a Notice of Drawing) to each
Participating Bank of the date and amount of such payment. If such Notice of
Drawing is received by a Participating Bank after 12:30 p.m. (New York time)
such notice shall be deemed to have been received on the next Business Day. With
respect to each Participating Bank, promptly upon receipt of such Notice of
Drawing but in any event no later than 3:00 p.m. (New York time) on the date on
which such Participating Bank shall have received or shall be deemed to have
received such Notice of Drawing from the Funding Bank, such Participating Bank
shall pay to the Funding Bank an amount equal to the product of (A) such
Participating Bank's Participation Percentage and (B) the amount of the payment
made by the Funding Bank on such draft; provided, however, that, with respect to
the payment of any draw on a Letter of Credit, the Funding Bank shall not
require such Participating Bank to pay (exclusive of interest) an amount greater
than the product of (x) such Participating Bank's Participation Percentage and
(y) the lesser of (m) the Maximum Available Credit Amount of such Letter of
Credit immediately prior to adjustment for payment by the Funding Bank of such
draw and (n) the Maximum Drawing Amount of such Letter of Credit immediately
prior to adjustment of the Maximum Drawing Amount of such Letter of Credit for
payment by the Funding Bank of such draw; provided further that each
Participating Bank shall not be obligated to make any payment to the Funding
Bank pursuant to this subsection (a) with respect to any wrongful payment under
any Letter of Credit as a result of the gross negligence or willful misconduct
of the Funding Bank. If payment of the amount due pursuant to the preceding
sentence from a Participating Bank is received by the Funding Bank after 3:00
p.m. (New York time) on the date it is due, such Participating Bank agrees to
pay to the Funding Bank along with its payment of the amount due pursuant to the
preceding sentence, interest on such amount at a rate per annum equal to (i) for
the period from and including the Business Day such payment is due to but
excluding the next succeeding Business Day, the Federal Funds Effective Rate and
(ii) for the period from and including the Business Day next succeeding the date
such payment is due to but excluding the date such amount is paid in full, the
Alternate Base Rate plus 2%. The Funding Bank agrees to give prompt written
notice to a Participating Bank if the Funding Bank does not receive the payment
required by this subsection (a) from such Participating Bank on the date on
which such payment was due from such Participating Bank. Any action taken or
omitted to be taken (other than at the direction of the Participating Banks)
which has the effect of extending a Letter of Credit beyond its Termination Date
shall constitute gross negligence of the Funding Bank and shall release each
Participating Bank from its obligation set forth in this subsection (a) to
reimburse the Funding Bank for the payment of a drawing on such Letter of
Credit.



(b) Each Participating Bank acknowledges and agrees that its obligation to make
the payments specified in Section 2 or Section 5(a) hereof and the right of the
Funding Bank to receive the same, in the manner specified therein, are absolute
and unconditional (except as set forth in said Section 2 or Section 5(a)) and
shall not be affected by any circumstances whatsoever, including, without
limitation (i) the occurrence and continuance of any Event of Default under any
of the Facility Leases; (ii) any Reimbursement Default or Prepayment Event
hereunder; (iii) any breach or default by the Company, the Administrating Bank
or any Participating Bank hereunder; (iv) any lack of validity or enforceability
of any Letter of Credit, this Agreement, any of the other Transaction Documents
or any of the Financing Documents; (v) any amendment or waiver of or any consent
to departure from the Letters of Credit, this Agreement, any of the other
Transaction Documents or any of the Financing Documents; (vi) the existence of
any claim, setoff, defense or other right which the Participating Banks may have
at any time against the Company, the Owner Participants or the Owner Trustee (or
any persons for whom any of the foregoing may be acting), the Funding Bank, the
Administrating Bank, any other Participating Bank, or any other Person, whether
in connection with this Agreement, the other Transaction Documents, the
Financing Documents or any other documents contemplated hereby or thereby or any
unrelated transactions; provided, that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim; (vii)
any statement or other document presented under the Letters of Credit proving to
be forged, fraudulent, invalid, or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect whatever; (viii) payment by
the Funding Bank under any Letter of Credit against presentation of a draft or a
certificate which does not comply with the terms of such Letter of Credit; or
(ix) any other circumstances or happening whatsoever, whether or not similar to
any of the foregoing; provided, however, that with regard to this Section 5(b),
the Participating Banks shall have no obligation to make, and the Funding Bank
shall have no right to receive, payments that result from the gross negligence
or willful misconduct of the Funding Bank.

(c) Upon receipt of a payment from the Company pursuant to Section 2 hereof, the
Funding Bank or the Administrating Bank (as the case may be) shall promptly
transfer to each Participating Bank such Participating Bank's pro rata share
(determined in accordance with such Participating Bank's Participation
Percentage) of such payment based on such Participating Bank's pro rata share
(determined as aforesaid) of amounts paid pursuant to Section 5(a) hereof, and
not previously reimbursed by the Company pursuant to Section 2 hereof, provided,
however, that if a Participating Bank shall fail to pay to the Funding Bank any
amount required by Section 5(a) hereof on the Business Day following the date on
which such payment was due from such Participating Bank and the Company shall
not have reimbursed the Funding Bank for such amount pursuant to Section 2
hereof (such unreimbursed amount being hereinafter referred to as the
"Transferred Amount"), the Funding Bank shall be deemed to have purchased, on
such following Business Day (a "Participation Transfer Date") from such
Participating Bank, a participation in such Transferred Amount and shall be
entitled, for the period from and including the Participation Transfer Date to
the earlier of (i) the date on which the Company shall have reimbursed the
Funding Bank for such Transferred Amount and (ii) the date on which such
Participating Bank shall have reimbursed the Funding Bank for such Transferred
Amount (the "Participation Transfer Period"), to the rights, privileges and
obligations of a "Participating Bank" under this Agreement with respect to such
Transferred Amount; provided further, that if, at any time after the occurrence
of a Participation Transfer Date with respect to any Participating Bank and
prior to the reimbursement by such Participating Bank of the Funding Bank with
respect to the related Transferred Amount pursuant to subsection (a) above, the
Funding Bank shall receive any payment from the Company pursuant to Section 2
hereof, the Funding Bank shall not be obligated to pay any amounts to such
Participating Bank, and the Funding Bank shall retain such amounts (including,
without limitation, interest payments due from the Company pursuant to Section 2
hereof) for its own account as a Participating Bank; provided that all such
amounts shall be applied in satisfaction of the unpaid amounts (including,
without limitation, interest payments due from such Participating Bank pursuant
to Section 5(a) hereof) due from such Participating Bank with respect to such
Transferred Amount; and, provided further, that if, at any time after the
occurrence of a Participation Transfer Date with respect to any Participating
Bank and prior to the reimbursement of the Funding Bank by such Participating
Bank or the Company, such Participating Bank shall have (i) voluntarily
dissolved, (ii) appointed a receiver, (iii) suffered the appointment of a
receiver who takes possession of its books, records and assets, commences to
collect all dues and claims and to sell all property of such Participating Bank,
or (iv) suffered the appointment of a conservator, the Funding Bank shall
thereafter be entitled to retain such participation for its own account. All
payments due to the Participating Banks from the Funding Bank pursuant to this
subsection (c) shall be made to the Participating Banks if, as, and to the
extent possible, when the Funding Bank receives payments in respect of drawings
under the Letters of Credit or Advances pursuant to Section 2 hereof, and in the
same funds in which such amounts are received; provided that if any
Participating Bank to whom the Funding Bank is required to transfer any such
payment (or any portion thereof) pursuant to this subsection (c) does not
receive such payment (or portion thereof) prior to 3:00 p.m. (New York time) on
the Business Day on which the Funding Bank received such payment from the
Company (which payment, if received by the Funding Bank after 2:00 p.m. (New
York time) on any Business Day, shall be deemed, for the purposes of this
proviso, to have been received on the next succeeding Business Day), the Funding
Bank agrees to pay to such Participating Bank, along with its payment of the
portion of such payment due to such Participating Bank, interest on such amount
at a rate per annum equal to (i) for the period from and including such Business
Day to but excluding the next succeeding day, the Federal Funds Effective Rate
and (ii) for the period from and including the date next succeeding such
Business Day to but excluding the date such amount is paid in full, the
Alternate Base Rate plus 2%. If, in connection with any case or other proceeding
seeking liquidation, reorganization or other relief with respect to the Company
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect, the Funding Bank shall be required to return to the
Company, or to any trustee, receiver, liquidator, custodian or other similar
official, all or any portion of such payments or interest, each Participating
Bank shall, upon demand of the Funding Bank, forthwith return to the Funding
Bank any amounts transferred to such Participating Bank by the Funding Bank in
respect thereof pursuant to this subsection (c).

(d) The Funding Bank will exercise and give the same care and attention to the
Letters of Credit as it gives to its other letters of credit and similar
obligations, and each Participating Bank agrees that the Funding Bank's sole
liability to each Participating Bank shall be (i) to distribute promptly, as and
when received by the Funding Bank, and in accordance with the provisions of
subsection (c) above, such Participating Bank's pro rata share (determined in
accordance with such Participating Bank's Participation Percentage) of any
payments to the Funding Bank by the Company pursuant to Section 2 hereof in
respect of drawings under the Letters of Credit or Advances, (ii) to exercise or
refrain from exercising any right or to take or to refrain from taking any
action under this Agreement or any Letter of Credit as may be directed in
writing by the Required Banks (or such higher percentage of Banks as may be
otherwise expressly required under this Agreement) or the Administrating Bank
acting on behalf of such Banks and (iii) as otherwise expressly set forth
herein. The Funding Bank shall not be liable for any action taken or omitted at
the request or with approval of the Required Banks or of the Administrating Bank
acting on behalf of the Required Banks or for the nonperformance of the
obligations of any other party under this Agreement, any of the other
Transaction Documents, any of the Financing Documents or any other document
contemplated hereby or thereby. Without in any way limiting any of the
foregoing, the Funding Bank may rely upon the advice of counsel concerning legal
matters and upon any written communication or any telephone conversation which
it believes to be genuine or to have been signed, sent or made by the proper
person and shall not be required to make any inquiry concerning the performance
by the Company, the Owner Trustee, any Owner Participant or any other Person, of
any of their respective obligations and liabilities under or in respect of this
Agreement, the other Transaction Documents, the Financing Documents or any other
documents contemplated hereby or thereby. The Funding Bank shall not have any
obligation to make any claim, or assert any Lien, upon any property held by the
Funding Bank or assert any offset thereagainst; provided that the Funding Bank
shall, if so directed by the Required Banks or the Administrating Bank acting on
behalf of the Required Banks, have an obligation to make a claim, or assert a
Lien, upon property held by the Funding Bank in connection with this Agreement
or assert an offset thereagainst. The Funding Bank may accept deposits from,
make loans or otherwise extend credit to, and generally engage in any kind of
banking or trust business with the Company or any of its Affiliates, or any
other Person, and receive payment on such loans or extensions of credit and
otherwise act with respect thereto freely and without accountability in the same
manner as if this Agreement and the transactions contemplated hereby were not in
effect. Without limiting any of the foregoing, the Funding Bank agrees that (x)
it will not give notice of a Date of Early Termination under a Letter of Credit
without a writing executed by the Required Banks or executed by the
Administrating Bank on behalf of the Required Banks directing it to give such
notice (which writing shall specify the Date of Early Termination to be given in
such notice) and (y) if a Reimbursement Event of Default or Prepayment Event has
occurred and is continuing, upon receipt of such a writing, it will give such
notice as provided in such Letter of Credit.

(e) The Funding Bank makes no representation and shall have no responsibility
with respect to: (i) the genuineness, legality, validity, binding effect or
enforceability of this Agreement, any of the other Transaction Documents, any of
the Financing Documents or any other documents contemplated hereby or thereby;
(ii) the truthfulness and accuracy of any of the representations contained in
this Agreement, any of the other Transaction Documents, any of the Financing
Documents or any other documents contemplated hereby or thereby; (iii) the
collectability of any amounts due under this Agreement; (iv) the financial
condition of the Company or any other Person; and (v) any act or omission of any
Owner Participant with respect to its use of any Letter of Credit. Each
Participating Bank acknowledges and agrees that such Participating Bank has
been, and will continue to be, solely responsible for making its own independent
appraisal of and investigation into the financial condition, affairs, status and
nature of the Company and for making its own credit decision in taking or not
taking any action, including without limitation, entering into this Agreement.

(f) To the extent that the Funding Bank is not reimbursed and indemnified by the
Company under Section 20, Section 21 or Section 22 hereof, each Participating
Bank severally agrees to reimburse and indemnify the Funding Bank on demand, pro
rata in accordance with such Participating Bank's Participation Percentage, for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against, the
Funding Bank, in any way relating to or arising out of the Letters of Credit or
this Agreement, or any action taken or omitted by the Funding Bank under or in
connection with this Agreement or the Letters of Credit; provided, however, that
such Participating Bank shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Funding Bank's gross negligence or
willful misconduct or from the Funding Bank's failure to refrain from exercising
or to exercise any right or to refrain from taking or to take any action under
this Agreement or the Letters of Credit, as directed in writing by the Required
Banks or by the Administrating Bank acting on behalf of the Required Banks; and
provided further that such Participating Bank shall not be liable to the Funding
Bank or any other Participating Bank for the failure of the Company to reimburse
the Funding Bank or any other Participating Bank for any drawing made under a
Letter of Credit or any Advance, with respect to which such Participating Bank
has paid the Funding Bank such Participating Bank's pro rata share (determined
in accordance with such Participating Bank's Participation Percentage), or for
the Company's failure to pay interest thereon. Each Participating Bank's
obligations under this subsection (f) shall survive the termination of this
Agreement and the Letters of Credit. Nothing in this subsection (f) is intended
to limit any Participating Bank's reimbursement obligation contained in
subsection (a) above.

(g) Each Participating Bank agrees that it will promptly (i) notify the
Administrating Bank of any occurrence giving rise to a right to compensation to
such Participating Bank pursuant to Section 4 hereof and (ii) submit to the
Administrating Bank a certificate detailing such occurrence giving rise thereto
and the calculation of the amount of compensation with respect thereto. The
Administrating Bank agrees to present promptly such certificate to the Company
in accordance with Section 4 hereof.

(h) Each Participating Bank agrees that if it should receive any amount in
respect of its participation other than from the Funding Bank or the
Administrating Bank (as the case may be) pursuant to subsection (c) above and
other than as contemplated by Section 3, Section 4, Section 17(a), Section 21,
or Section 22 hereof, such Participating Bank will remit all of the same to the
Administrating Bank to distribute to the Participating Banks pro rata in
accordance with their Participation Percentages.

SECTION 6. Payments.

(a) All payments by the Company or the Participating Banks to the Funding Bank
pursuant to this Agreement shall be made in lawful currency of the United States
and in immediately available funds to the Funding Bank's account maintained with
the Administrating Bank for such purpose, or to such other account as the
Funding Bank shall notify the Company and each Participating Bank in writing.
All payments by the Funding Bank, the Company, or the Administrating Bank to a
Participating Bank shall be made in lawful currency of the United States and in
immediately available funds at the address of such Participating Bank set forth
below the name of such Participating Bank on the signature pages hereof, or at
such other address as any Participating Bank shall notify each of the Funding
Bank, the Company, and the Administrating Bank in writing. All payments by the
Company or the Banks to the Administrating Bank pursuant to this Agreement shall
be made in lawful currency of the United States and in immediately available
funds at the address of the Administrating Bank set forth below its name on the
signature pages hereof, or at such other address as the Administrating Bank
shall notify the Company and each Bank in writing.



(b) Whenever any payment under this Agreement shall be due on a day which is not
a Business Day, the date for payment thereof shall be extended to the next
succeeding Business Day, and any interest payable thereon shall be payable for
such extended time at the specified rate.

(c) Interest payable under Sections 2(a), 2(b)(i), 2(e)(i), 5(a) and 5(c) hereof
(in each case only to the extent such interest is based on the Prime Rate) shall
be computed on the basis of a year of 365 or 366 days (as applicable) and paid
for the actual number of days elapsed (including the first day but excluding the
last day). Interest payable under Section 2(e)(iii) hereof, interest payable
hereunder that is based on the Federal Funds Effective Rate, and the fees
payable under Section 3 hereof shall be computed on the basis of a year of 360
days and paid for the actual number of days elapsed (including the first day but
excluding the last day).

(d) Except as otherwise expressly provided in Section 3, 4 or 5 hereof, all
payments hereunder from the Company to the Participating Banks, from the Funding
Bank or the Administrating Bank to the Participating Banks, from the
Participating Banks to the Funding Bank and from the Participating Banks to the
Administrating Bank shall be made pro rata among the Participating Banks in
accordance with the Participation Percentages of such Participating Banks.

SECTION 7. Issuance of the Letters of Credit

; Conditions Precedent to Issuance. (a) Subject to satisfaction of the
conditions precedent set forth in subsections (b), (c), (d) and (e) of this
Section 7, the Funding Bank shall issue the Letters of Credit to the
beneficiaries in the amounts set forth in Schedule 2 hereto (which amounts in
the aggregate do not exceed the Aggregate Maximum Credit Amount) on the date set
forth in the notice referred to in Section 7(b)(xvi) hereof (such date or such
later date on which the conditions precedent are satisfied and such Letters of
Credit are issued being herein called the "Date of Issuance" of the Letters of
Credit). All of such Letters of Credit shall be issued simultaneously. Each
Letter of Credit shall be effective on its Date of Issuance and shall expire on
the Termination Date applicable to such Letter of Credit.



(b) As a condition precedent to the issuance of each Letter of Credit, the
Administrating Bank and each Bank shall have received on or before the Date of
Issuance of the Letters of Credit the following, each dated such date, in form
and substance satisfactory to each Bank:

(i) an opinion of Thelen Reid & Priest LLP, (A) as New York counsel to the
Company, substantially in the form of Exhibit C hereto, and (B) as New York
counsel to Entergy (including certain Delaware opinions), substantially in the
Form of Exhibit D-1 hereto;

(ii) (A) an opinion of Denise C. Redmann, as Louisiana counsel to Entergy,
substantially in the form of Exhibit D-2, (B) an opinion of Wise Carter Child &
Caraway, Professional Association, as Mississippi counsel to the Company,
substantially in the form of Exhibit E-1 hereto, and (C) an opinion of Friday,
Eldredge & Clark, LLP, as Arkansas counsel to the Company, substantially in the
form of Exhibit E-2 hereto;

(iii) an opinion of (A) Wise Carter Child & Caraway, Professional Association,
as Mississippi counsel to EMI, (B) Friday, Eldredge & Clark, LLP, as Arkansas
counsel to EAI, (C) Denise C. Redmann, as Louisiana counsel to ELI, and (D)
Denise C. Redmann, as Louisiana counsel to ENOI, substantially in the form of
Exhibits F-1 to F-4 hereto, respectively;

(iv) an opinion of Hughes Hubbard & Reed LLP, (A) as special counsel for the
Administrating Bank, substantially in the form of Exhibit G-1 hereto, and (B) as
special counsel to the Funding Bank, substantially in the form of Exhibit G-2
hereto;

(v) copies of the resolutions of the Board of Directors of the Company
authorizing the execution, delivery and performance by the Company of this
Agreement, the Collateral Agreements, each of the other Transaction Documents to
which the Company is a party and the Collateral Trust Indenture, certified by
the Secretary or an Assistant Secretary of the Company (which certificate shall
state that such resolutions are in full force and effect on the Date of Issuance
of the Letters of Credit and have not been modified, rescinded or amended since
the date of adoption thereof);

(vi) certified copies of all approvals, authorizations, orders or consents of,
or notices to or registrations with, any governmental body or agency required
for the Company, Entergy or any Operating Company to execute, deliver and
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party and of all such approvals, authorizations, orders,
consents, notices or registrations required to be obtained or made prior to the
Date of Issuance of the Letters of Credit in connection with the transactions
contemplated by any of the Transaction Documents, the Collateral Agreements or
any of the Financing Documents to which any of the Company, Entergy or any
Operating Company is a party;

(vii) a certificate as to the good standing of each of the Company, Entergy, and
each Operating Company, as of a recent date, from the Secretary of State of the
applicable state of such Person's organization and, in the case of the Company,
the Secretary of State of the State of Mississippi;

(viii) the Administrating Bank shall have a perfected first priority security
interest in the Collateral Agreements;

(ix) (i) a certificate of the Secretary or Assistant Secretary of each of the
Company, Entergy, and each Operating Company certifying (A) that attached
thereto is a true and complete copy of the by-laws of such Person as in effect
on the Closing Date and at all times since a date prior to the date of the
resolutions described in clause (v) above or subclause (B) below, as applicable,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Person authorizing the execution,
delivery and performance of the Collateral Agreements to which it is a party,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect, (C) that (x) attached thereto is a true and complete
copy of the certificate or articles of incorporation, including all amendments
thereto, of such Person and (y) that such certificate or articles of
incorporation have not been amended since the date of the last amendment
thereto, and (D) as to the incumbency and specimen signature of each officer
executing this Agreement, any Collateral Agreement or any other document or
certificate delivered in connection herewith on behalf of such Person; and (ii)
a certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
subclause (i) above;

(x) an executed copy of the Supplementary Capital Funds Agreement;

(xi) an executed copy of the Availability Agreement Assignment;

(xii) a copy of each Disclosure Document;

(xiii) each of the Existing Letters of Credit, each together with a surrender
certificate in the form of Exhibit 7 thereto duly executed by a duly authorized
representative of the applicable Owner Participant;

(xiv) evidence that all obligations of the Company under the Existing
Reimbursement Agreement have been satisfied in full and that the Existing
Reimbursement Agreement has been terminated;

(xv) such other documents, instruments, approvals (and, if requested by any
Bank, certified duplicates of executed copies thereof) or opinions as any Bank
may reasonably request in writing; and

(xvi) a written notice with respect to each Letter of Credit of the proposed
Date of Issuance of such Letter of Credit signed by the Company and the Owner
Participant to which such Letter of Credit shall be issued.

(c) The following statements shall be true and correct on the Date of Issuance
of the Letters of Credit and the Administrating Bank and each Bank shall have
received on such Date of Issuance a certificate signed by a duly authorized
officer of the Company dated such Date of Issuance, stating that:

(i) the representations and warranties contained in Section 10 hereof are true
and correct on and as of such Date of Issuance as though made on and as of such
date; and

(ii) no Reimbursement Default, Prepayment Event, Event of Default, Indenture
Event of Default, Event of Loss or Deemed Loss Event shall have occurred and be
continuing and no Reimbursement Default, Prepayment Event, Event of Default,
Indenture Event of Default, Event of Loss or Deemed Loss Event shall result from
the issuance of the Letters of Credit.

(d) On or before the Date of Issuance of the Letters of Credit:

(i) each of the Transaction Documents shall have been duly authorized and
executed by the respective parties thereto and shall be in full force and
effect;

(ii) the Administrating Bank shall have received executed copies (or duplicates
thereof) of each of the Transaction Documents, each of which shall be in form
and substance satisfactory to the Administrating Bank and the Banks;

(iii) all conditions precedent to the Closing set forth in Section 5(b) of the
Participation Agreements executed by the Owner Participants to which such
Letters of Credit are to be issued shall have been fulfilled (other than those
conditions requiring issuance of such Letters of Credit and delivery of opinions
with respect thereto by counsel to the Funding Bank);

(iv) all fees required to be paid pursuant to Section 3 on the Closing Date,
shall have been received by the Administrating Bank, the Funding Bank and the
other Participating Banks, as applicable; and

(v) the Company shall have paid all reasonable costs and expenses of the
Administrating Bank, each other Agent and the Funding Bank described in Section
21 hereof (including the reasonable fees and disbursements of counsel to the
Administrating Bank and the Funding Bank), to the extent invoiced at least three
days prior to such Date of Issuance.

(e) On the Date of Issuance of the Letters of Credit, the full power operating
license issued for Unit 1 by the Nuclear Regulatory Commission shall be in full
force and effect.

(f) Conditions Precedent to EOL Term Advances. The obligation of each
Participating Bank to make an EOL Term Advance shall be subject to the
conditions precedent that, on the date of such EOL Term Advance, the following
statements shall be true and the Administrating Bank shall have received a
certificate of a duly authorized officer of the Company, dated the date of such
EOL Term Advance stating that:

(i) the representations and warranties contained in Section 10 of this Agreement
are true and correct in all material respects on and as of the date of such EOL
Term Advance, before and after giving effect to such EOL Term Advance and to the
application of the proceeds therefrom, as though made on and as of such date;
and

(ii) no event has occurred and is continuing, or would result from such Advance,
that constitutes an Event of Default, Reimbursement Default, Prepayment Event or
Indenture Event of Default.

(g) Conditions Precedent to DLE Term Advances. The obligation of each
Participating Bank to make any DLE Term Advance shall be subject to the
conditions precedent that, on the date of such DLE Term Advance, the following
statements shall be true and the Administrating Bank shall have received a
certificate of a duly authorized officer of the Company, dated the date of such
DLE Term Advance stating that:

(i) the representations and warranties contained in Section 10 of this Agreement
are true and correct in all material respects on and as of the date of such DLE
Term Advance, before and after giving effect to such DLE Term Advance and to the
application of the proceeds therefrom, as though made on and as of such date;
and

(ii) no event has occurred and is continuing, or would result from such Advance,
that constitutes an Event of Default, a Reimbursement Default, Prepayment Event
or Indenture Event of Default.

SECTION 8. Adjustment of Maximum Drawing Amounts and Maximum Available Credit
Amounts

; Terms of Drawing. The Maximum Drawing Amount and Maximum Available Credit
Amount applicable to a given Letter of Credit shall be subject to modification
as specified in such Letter of Credit and drawings under each Letter of Credit
shall be subject to the other terms and conditions set forth in such Letter of
Credit. If an Owner Participant exercises its right under Paragraph 5 of the
Letter of Credit to revise Schedule II thereto, the Funding Bank shall notify
the Administrating Bank of such event and will provide to the Administrating
Bank a copy of such revised Schedule, and the Administrating Bank shall provide
copies of such Schedule to the Participating Banks.



SECTION 9. Obligations Absolute.

The payment obligations of the Company under this Agreement shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under all circumstances whatsoever, including,
without limitation, the following circumstances:



(a) any actual, asserted or implied lack of validity or enforceability of any
Letter of Credit, this Agreement, any of the other Transaction Documents or any
of the Financing Documents;

(b) any amendment or waiver of or any consent to departure from all or any of
the Letters of Credit, this Agreement, any of the other Transaction Documents or
any of the Financing Documents;

(c) the existence of any claim, setoff, defense or other rights which the
Company may have at any time against any of the Owner Participants or the Owner
Trustee, the Funding Bank, the Administrating Bank, any Participating Bank, or
any other Person or entity, whether in connection with this Agreement, the other
Transaction Documents, the Financing Documents or any other documents
contemplated hereby or thereby or any unrelated transactions; provided that
nothing herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

(d) any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;

(e) payment by the Funding Bank under any Letter of Credit against presentation
of a draft or certificate which does not comply with the terms of such Letter of
Credit; or

(f) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

SECTION 10.  Representations and Warranties.

The Company represents and warrants as follows:



(a) Corporate Existence and Power. It is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Arkansas,
is duly qualified to do business as a foreign corporation in and is in good
standing under the laws of the State of Mississippi and each other state in
which the ownership of its properties or the conduct of its business makes such
qualification necessary except where the failure to be so qualified would not
have a material adverse effect on its business or financial condition or its
ability to perform its obligations under this Agreement or the other Transaction
Documents to which it is a party, and has all corporate powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.

(b) Corporate Authorization. The execution, delivery and performance by it of
this Agreement and each other Transaction Document to which it is a party, have
been duly authorized by all necessary corporate action on its part and do not,
and will not, require the consent or approval of its shareholders, or any
trustee or holder of any Indebtedness or other obligation of it.

(c) No Violation, etc. Neither the execution, delivery or performance by it of
this Agreement or any other Transaction Document to which it is a party, nor the
consummation by it of the transactions contemplated hereby or thereby, nor
compliance by it with the provisions hereof or thereof, conflicts or will
conflict with, or results or will result in a breach or contravention of any of
the provisions of its charter or by-laws or any Applicable Law, or any
indenture, mortgage, lease or any other agreement or instrument to which it or
any of its Affiliates is a party or by which its property or the property of any
of its Affiliates is bound, or results or will result in the creation or
imposition of any Lien (other than Liens permitted under Section 12(e) hereof)
upon any of its property or the property of any of its Affiliates. There is no
provision of its charter or by-laws, or any Applicable Law, or, except as
disclosed in the Disclosure Documents, any such indenture, mortgage, lease or
other agreement or instrument which materially adversely affects, or in the
future is likely (so far as it can now foresee) to materially adversely affect,
its business, operations, affairs, condition, properties or assets. There is no
provision of its charter or by-laws, or any Applicable Law, or any such
indenture, mortgage, lease or other agreement or instrument which materially
adversely affects, or in the future is likely (so far as it now can foresee) to
materially adversely affect its ability to perform its obligations under this
Agreement or any other Transaction Document or Financing Document to which it
is, or is to become, a party.

(d) Governmental Actions. No Governmental Action is or will be required in
connection with (i) the execution, delivery or performance by it of, or the
consummation by it of the transactions contemplated by, this Agreement or any
other Transaction Document or Financing Document to which it is, or is to
become, a party, or Sections 1.3 and 1.4 of the Supplementary Capital Funds
Agreement or Section 2.2(b) of the Availability Agreement Assignment, or (ii)
the execution and delivery of the Collateral Agreements, except such
Governmental Actions (A) as have been, or on or before the Closing Date, in, the
case of this Agreement and the other Transaction Documents, or the Refunding
Date, in the case of the Financing Documents, will have been, duly obtained,
given or accomplished, (B) as may be required under existing Applicable Law to
be obtained, given or accomplished from time to time after the Closing Date in
connection with the maintenance, use, possession or operation of Grand Gulf or
otherwise with respect to Grand Gulf and its involvement therewith and which
are, for Unit 1, routine in nature and which it has no reason to believe will
not be timely obtained, and (C) as may be required under Applicable Law not now
in effect. No Governmental Action by any Governmental Authority, (I) under the
Securities Act, the Securities Exchange Act, the Trust Indenture Act, the
Federal Power Act, the Atomic Energy Act, the Nuclear Waste Act, the Holding
Company Act, Title 77 of the Mississippi Code of 1972, Subtitle 1 of Title 23 of
the Arkansas Code of 1987, Title 45 of the Revised Code of Louisiana of 1957, or
(II) relating to energy or nuclear matters, public utilities, the environment,
or health and safety in connection with Grand Gulf, is or will be required (a)
in connection with the participation by the Administrating Bank or any Bank in
the consummation of the transactions contemplated by this Agreement, or in
connection with the participation by the Owner Trustee, the Indenture Trustee,
any Owner Participant, or any Loan Participant in the consummation of the
transactions contemplated by the Transaction Documents or the Financing
Documents or (b) to be obtained by any of such Persons during the Lease Term,
except such Governmental Actions of the character previously referred to in this
sentence (1) as have been, or on or before the date hereof, in the case of this
Agreement and the other Transaction Documents, or the Refunding Date, in the
case of any Refunding Loan or any Financing Documents, will have been, duly
obtained, given or accomplished, (2) as may be required by Applicable Law not
now in effect, (3) as may be required in consequence of any transfer of
ownership of any Note or Bond by the Holder thereof, the beneficial interest in
the Trust by any Owner Participant, or any of the Undivided Interests by the
Owner Trustee, (4) as may be required in consequence of the issuance, sale or
exchange and delivery of any obligations issued under and pursuant to any
Collateral Trust Indenture, (5) as would be required by Applicable Law existing
on any of the Lease Termination Dates in connection with taking possession of an
interest in Unit 1, (6) as may be required by existing Applicable Law if, after
any of the Lease Termination Dates, the Company should redeliver any Undivided
Interest to the Owner Trustee pursuant to Section 5(a) of any of the Facility
Leases or provide transmission services for the Owner Trustee and sell the
Retained Assets to the Owner Trustee as provided under any of the Assignment and
Assumption Agreements, or (7) as may be required in consequence of any exercise
of remedies or other rights by any such Person under Section 16 of any of the
Facility Leases. None of the Governmental Actions referred to in clause (A) of
the first sentence of this Section 10(d) or in clause (b)(1) of the second
sentence of this Section 10(d) are the subject of appeal or reconsideration or
other review, and the time in which to make an appeal or request the review or
reconsideration of any such Governmental Action has expired without any appeal
or request for review or reconsideration having been taken or made.

(e) Execution and Delivery. This Agreement and the other Transaction Documents
to which it is a party have been duly executed and delivered by it, and each of
this Agreement and such other Transaction Documents is the legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, subject, however, to the application by a court of general
principles of equity and to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' or lessors'
rights generally.

(f) Litigation. Except as disclosed in the Disclosure Documents, there is no
pending or threatened action or proceeding affecting the Company, Entergy, EAI,
EMI, ELI, ENOI or any Significant Operating Company or Significant Operating
Group before any court, governmental agency or arbitrator, as to which there is
a reasonable possibility of an adverse determination that could affect the
validity of this Agreement, any of the other Transaction Documents or the UPSA,
or materially and adversely affect any of the related transactions, or as to
which there is a reasonable likelihood of an adverse determination that could
materially and adversely affect the financial condition, business, properties,
operations, or prospects of the Company or it and its Subsidiaries taken as a
whole or the ability of the Company to perform its obligations under this
Agreement or the other Transaction Documents to which it is a party.

(g) Material Adverse Change. The consolidated balance sheets of the Company,
Entergy and each of EAI, EMI, ELI, and ENOI as at December 31, 2002, and the
related consolidated statements of income, retained earnings and changes in
financial position certified by Deloitte & Touche LLP, independent public
accountants, and the most recent consolidated balance sheets of such companies
and the related consolidated statements of income and changes in financial
position which have been furnished to each Bank, present fairly the consolidated
financial position of such companies as at such dates and the consolidated
results of the operations of such companies for the periods ended on such dates,
in accordance with generally accepted accounting principles consistently
applied. Since December 31, 2002, there has been no material adverse change in
its consolidated financial condition, business, properties, operations or
prospects of (i) the Company or (ii) Entergy and its Subsidiaries taken as a
whole, except as disclosed in the Disclosure Documents to the parties hereto
prior to the execution of this Agreement.

(h) Employee Benefit Plans. The Company and each of its ERISA Affiliates is in
compliance in all material respects with the applicable provisions of ERISA and
the regulations and published interpretations thereunder. No Reportable Event
has occurred as to which the Company or any ERISA Affiliate was required to file
a report with the PBGC, and the present value of all benefit liabilities under
each Plan (based on those assumptions used to fund such Plan) did not, as of the
last annual valuation date applicable thereto, exceed by a material amount the
value of the assets of such Plan. Neither the Company nor any ERISA Affiliate
has incurred any Withdrawal Liability that materially adversely affects the
financial condition of the Company and its ERISA Affiliates taken as a whole.
Neither the Company nor any ERISA Affiliate maintains or contributes to a
Multiemployer Plan.

(i) Taxes. The Company, Entergy, and each of EAI, EMI, ELI and ENOI and each
Subsidiary thereof has filed all tax returns (Federal, state and local) required
to be filed and paid all taxes shown thereon to be due, including interest and
penalties, or provided adequate reserves for payment thereof other than such
taxes that the Company or such Subsidiary is contesting in good faith by
appropriate legal proceedings.

(j) UPSA. The UPSA is in full force and effect and there is no default
thereunder by any Significant Operating Company or Significant Operating Group.

(k) Tax Shelter Regulations. The Company does not intend to treat the issuance
of the Letters of Credit, any Advances or any other transactions contemplated by
this Agreement and the other Transaction Documents as being a "reportable
transaction" (within the meaning of Treasury Regulation Section 1.6011-4). In
the event that the Company determines to take any action inconsistent with such
intention, the Company will promptly notify the Administrating Bank thereof. The
Company acknowledges that one or more of the Agents and/or the Banks may treat
the Letters of Credit and any Advances, as the case may be, as part of a
transaction that is subject to Treasury Regulation Section 1.6011-4 or Section
301.6112-1, and the Administrating Bank, the other Agents and the Banks, as
applicable, may file such IRS forms or maintain such lists and other records as
they may determine is required by such Treasury Regulations.

SECTION 11.  Affirmative Covenants.

The Company agrees that during the term of this Agreement it will:



(a) Preservation of Corporate Existence, etc. (i) Without limiting the right of
the Company to merge with or into or consolidate with or into any other
corporation or entity in accordance with the provisions of Section 12(b) hereof,
preserve and maintain its corporate existence in the state of its incorporation
and qualify and remain qualified as a foreign corporation in each jurisdiction
in which such qualification is reasonably necessary in view of its business and
operations or the ownership of its properties and (ii) preserve, renew and keep
in full force and effect the rights, privileges and franchises necessary or
desirable in the normal conduct of its business.

(b) Compliance with Laws, etc. Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws (including, but not
limited to, ERISA and environmental laws), rules, regulations, and orders of any
governmental authority, the noncompliance with which would materially and
adversely affect the business or condition of it and its Subsidiaries, taken as
a whole, such compliance to include, without limitation, paying before the same
become delinquent all material taxes, assessments and governmental charges
imposed upon it or upon its property, except to the extent compliance with any
of the foregoing is then being contested in good faith.

(c) Maintenance of Insurance, etc. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations or through its own program of self-insurance in such amounts and
covering such risks as is usually carried by companies engaged in similar
businesses and owning similar properties in the same general areas in which the
Company operates and furnish to the Administrating Bank, within a reasonable
time after written request therefor, such information as to the insurance
carried as the Administrating Bank may reasonably request.

(d) Inspection Rights. At any reasonable time and from time to time as the
Administrating Bank or any Participating Bank may reasonably request, (i) permit
the Administrating Bank or such Participating Bank or any agents or
representatives thereof to visit the properties of the Company and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Company
and any of its Subsidiaries with any of their respective officers, and (ii)
provide reasonable access to the financial records of the Company and any of its
Subsidiaries which are generally made available to the Company's other bank
creditors; provided, however, that the Company reserves the right to restrict
access to any of its generating facilities in accordance with reasonably adopted
procedures relating to safety and security. The Administrating Bank and each
Participating Bank agree to use reasonable efforts to ensure that any
information concerning the Company or any of its Subsidiaries obtained by the
Administrating Bank or such Participating Bank pursuant to this Section which is
not contained in a report or other document filed with the SEC which is publicly
available, distributed by the Company to its security holders or otherwise
generally available to the public, will, to the extent permitted by law and
except as may be required by valid subpoena or in the normal course of the
Administrating Bank's or such Participating Bank's business operations (which
shall include such Participating Bank's sharing of its liability under the
Letters of Credit with other banks), be treated confidentially by the
Administrating Bank or such Participating Bank and will not be distributed or
otherwise made available by the Administrating Bank or such Participating Bank
to any Person, other than (A) the Administrating Bank's or such Bank's
employees, authorized agents or representatives or (B) any Person: (1) to (or
through) whom the Administrating Bank or such Participating Bank assigns or
transfers (or may potentially assign or transfer) all or any of its rights and
obligations under this Agreement; (2) with (or through) whom such Participating
Bank enters into (or may potentially enter into) any sub-participation, any
securitization, any hedge or otherwise, in relation to, or any other transaction
under which payments are to be made by reference to, this Agreement; or (3) to
whom, and to the extent that, information is required to be disclosed by any
Applicable Law, provided, however, that in relation to clause (1) and (2) above,
the Person to whom information is to be given has entered into a confidentiality
undertaking for the benefit of the Company. Notwithstanding anything herein to
the contrary, the Company, the Administrating Bank, the other Agents, each Bank
and the respective Affiliates of each of the foregoing (and the respective
partners, directors, officers, employees, agents, advisors and other
representatives of each of the foregoing and their Affiliates) may disclose to
any and all Persons, without limitation of any kind (x) any information with
respect to the U.S. federal and state income tax treatment and tax structure of
the transactions contemplated hereby and any facts that may be relevant to
understanding such tax treatment or tax structure, which facts shall not include
for this purpose the names of the parties or any other Person named herein, or
information that would permit identification of the parties or such other
Persons, or any pricing terms or other nonpublic business or financial
information that is unrelated to such tax treatment, tax structure or facts, and
(y) all materials or any kind (including opinions or other tax analyses)
relating to such tax treatment, tax structure or facts that are provided to any
of the Persons referred to above.

(e) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account in which entries shall be made of all financial
transactions and the assets and business of the Company and each of its
Subsidiaries in accordance with generally accepted accounting principles.

(f) Maintenance of Properties. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties which are used or
which are useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted, it being understood that this
covenant relates only to the good working order and condition of such properties
and shall not be construed as a covenant of the Company or any of its
Subsidiaries not to dispose of such properties by sale, lease, transfer or
otherwise.

(g) Reporting Requirements. Furnish, or cause to be furnished, to the
Administrating Bank, with sufficient copies for each Bank, the following:

(i) within five days after an officer has knowledge about the occurrence of a
Reimbursement Default or Prepayment Event or an Event of Default or an Indenture
Event of Default, the statement of an authorized officer of the Company setting
forth details of such Reimbursement Default or Prepayment Event or Event of
Default or Indenture Event of Default and the action which the Company has taken
or proposes to take with respect thereto;

(ii) promptly after the sending or filing thereof and, with respect to Reports
on Form 10-Q in any event within 60 days after the close of each of the first
three quarters in each fiscal year, copies of all reports which the Company or
Entergy sends to its Securityholders generally, and copies of all reports on
Form 10-K, Form 10-Q or Form 8K which any such company or any of its respective
Subsidiaries files with the SEC;

(iii) as soon as available and in any event within 120 days after the end of
each fiscal year of the Company, Entergy, and each Operating Company, a copy of
the annual report in the form required for reporting to the SEC for such year
for such company and its Subsidiaries, containing financial statements for such
year accompanied by an opinion of Deloitte & Touche LLP or other independent
public accountants of recognized national standing;

(iv) concurrently with the delivery of the financial statements specified in
clauses (ii) and (iii) above, a certificate of the chief financial officer,
treasurer, assistant treasurer or controller of the Company (A) stating whether
he has any knowledge of the occurrence at any time prior to the date of such
certificate of any Reimbursement Default or Prepayment Event or Event of Default
or an Indenture Event of Default not theretofore reported pursuant to the
provisions of clause (i) of this subsection (g) or of the occurrence at any time
prior to such date of any such Reimbursement Default or Prepayment Event or
Event of Default or Indenture Event of Default, except Reimbursement Defaults or
Prepayment Events or Events of Default or Indenture Events of Default
theretofore reported pursuant to the provisions of clause (i) of this subsection
(g) and remedied, and, if so, stating the facts with respect thereto; and (B)
setting forth in a true and correct manner, the calculation of the ratios
required by Sections 12(f) and (g) hereof, as of the date of the most recent
financial statements accompanying such certificate, to show the Company's
compliance with or the status of the financial covenants contained herein; and

(v) such other information respecting the condition or operations, financial or
otherwise, of the Company or any of its Subsidiaries, including, without
limitation, copies of all reports and registration statements which the Company
or any such Subsidiary files with the SEC or any national securities exchange,
as the Administrating Bank or any Bank may from time to time reasonably request.

(h) ERISA (i) Comply in all material respects with the applicable provisions of
ERISA and (ii) furnish to the Administrating Bank (A) as soon as possible, and
in any event within 30 days after any officer of the Company or any ERISA
Affiliate knows or has reason to know that any Termination Event (other than one
described in clause (v) of such defined term) has occurred that alone or
together with any other such Termination Event could reasonably be expected to
result in liability of the Company to the PBGC in an aggregate amount exceeding
$20,000,000, a statement of an officer setting forth details as to such
Termination Event and the action that the Company proposes to take with respect
thereto, together with a copy of the notice of such Termination Event, if any,
given to the PBGC, (B) promptly after receipt thereof, a copy of any notice the
Company or any ERISA Affiliate may receive from the PBGC relating to the
intention of the PBGC to terminate any Plan or Plans (other than a Plan
maintained by an ERISA Affiliate which is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Code Section 414) or to appoint a trustee
to administer any such Plan, and (C) within 10 days after the due date for a
filing with the PBGC pursuant to Section 412(n) of the Code of a notice of
failure to make a required installment or other payment with respect to a Plan,
a statement of an officer setting forth details as to such failure and the
action that the Company proposes to take with respect thereto, together with a
copy of such notice given to the PBGC.

SECTION 12.  Negative Covenants.

The Company agrees that, during the term of this Agreement, it will not:



(a) Sales, etc., of Assets. Except in the ordinary course of business, sell,
lease, assign, transfer, or otherwise dispose of or permit any of its
Subsidiaries to sell, lease, assign, transfer, or otherwise dispose of the
assets of the Company or its Subsidiaries (whether in one transaction or in a
series of transactions) provided, however, that (i) the Company may sell and
leaseback the undivided interest in Unit 1 as contemplated by the Transaction
Documents; (ii) the Company or a Subsidiary thereof may sell and leaseback
nuclear fuel under either capitalized or noncapitalized leases; (iii) the
Company or a Subsidiary thereof may, as part of an industrial development
revenue bond financing of pollution control facilities constituting part of
Grand Gulf, sell, lease or otherwise transfer and leaseback (or repurchase
pursuant to a conditional sale or other installment sale contract) such
facilities; (iv) the Company or a Subsidiary thereof may sell, assign, transfer
or otherwise dispose of undivided interests in Grand Gulf if such transactions
are for the purpose of complying with an order or orders of a governmental body
having jurisdiction in the premises or for the purpose of complying with the
conditions of any construction permits issued to the Company or a Subsidiary
thereof by the Nuclear Regulatory Commission, provided that (A) payment for any
such transaction shall be in cash or its equivalent and (B) each co-owner shall
have waived any right it might have had to require any participation or division
of Grand Gulf during the useful life of Grand Gulf and shall have entered into
an agreement with the Company or a Subsidiary thereof for the joint operation of
Grand Gulf specifying, among other things, that it will share responsibility for
the operating costs of Grand Gulf and that the Company or a Subsidiary thereof
shall remain responsible for the operation of Grand Gulf, and provided further
that the conditions specified in the foregoing clause (B) shall be deemed
modified by any contrary requirements of the Nuclear Regulatory Commission; (v)
the Company or a Subsidiary thereof may sell and lease-back assets (up to $500
million in aggregate proceeds received) under either capitalized or
noncapitalized leases; and (vi) the Company or a Subsidiary thereof may sell
accounts receivable in the ordinary course of business.

(b) Mergers, etc. Merge with or into or consolidate with or into any other
corporation or entity, or permit any of its Subsidiaries to do so, unless (i)
immediately after giving effect thereto, no event shall occur and be continuing
which constitutes a Reimbursement Default or Prepayment Event, (ii) the
consolidation or merger shall not materially and adversely affect the ability of
the Company (or its successor by merger or consolidation as contemplated by
clause (iii) of this Section 12(b)) to perform its obligations hereunder or
under any of the other Transaction Documents or Financing Documents, (iii) in
the case of any merger or consolidation to which the Company is a party, the
corporation or entity formed by such consolidation or into which the Company
shall be merged shall (A) assume the Company's obligations under this Agreement,
the other Transaction Documents, and the Financing Documents in a writing
satisfactory in form and substance to the Required Banks, and (B) provide to the
Banks an opinion to the effect that the instrument of assumption complies with
the terms hereof and constitutes a valid, legally binding and enforceable
obligation of such corporation or entity.

(c) Assignment or Modification of Transaction Documents or Financing Documents.
(i) Enter into any assignment of its obligations under any of the Transaction
Documents (other than this Agreement and the Collateral Agreements) or Financing
Documents (except as contemplated herein or therein), without first obtaining
the express prior written consent of the Required Banks thereto, (ii) cancel,
terminate, supplement, modify, waive or consent to any cancellation,
termination, amendment, supplement or modification (each, a "Modification") of
any of the Transaction Documents (other than this Agreement and the Collateral
Agreements) or Financing Documents or any provisions thereof unless it has given
the Banks prior notice thereof, and if such Modification could materially and
adversely affect the Required Banks' rights and interests hereunder or the
ability of the Company to perform its obligations hereunder, the Required Banks
have given their prior written consent within 15 Business Days and (iii) except
as otherwise provided herein, enter into any Modification of any of the
Collateral Agreements or this Section 12(c) without first obtaining the prior
written consent of all Participating Banks.

(d) Cessation of Operations. Cease operating Unit 1 if a cheaper source of
energy is available unless both (i) the marginal cost of energy at Unit 1 is
greater than the cost of purchasing energy from other available sources and (ii)
the cessation of operation of Unit 1 would not result, or reasonably be expected
to result, in the cessation of allocations of capacity charges under the UPSA or
the removal of Unit 1 from the FERC jurisdictional rate base.

(e) Liens. Create, assume or suffer to exist any Lien upon any of its assets,
now owned or hereafter acquired, securing any Indebtedness or other obligation
except: (i) Liens existing on the date of execution and delivery of this
Agreement, (ii) Liens established under the Mortgage, and any successor or
general and refunding mortgage so long as provision is made that no further
bonds may be issued under any predecessor mortgage except to secure bonds issued
under the then current successor or general and refunding mortgage, (iii) Liens
contemplated to be granted by the Company or the Owner Trustee pursuant to
Section 2.1 of the Indenture, (iv) Liens contemplated to be granted by the
Company to the Owner Participant pursuant to the Participation Agreement, (v)
Liens securing sale and leaseback transactions permitted under Section 12(a)(v)
hereof, (vi) Liens on nuclear fuel securing sale and leaseback transactions
involving such nuclear fuel, (vii) assignments of the Capital Funds Agreement
permitted by the Supplementary Capital Funds Agreement, (viii) assignments of
the Availability Agreement permitted by the Availability Agreement Assignment,
(ix) deposits or pledges to secure the payment of workmen's compensation,
unemployment insurance, old age pensions or other social security benefits or
obligations; (x) mechanics', materialmen's, warehousemen's, carriers' or other
like liens arising in the ordinary course of business securing obligations which
are not overdue for a period longer than 30 days, or which are being contested
by the Company in good faith and as to which adequate reserves shall have been
set aside on the books of the Company; (xi) Liens incurred or created in
connection with or to secure the performance of bids, tenders, contracts (other
than for the payment of money), leases, statutory obligations, surety bonds or
appeal bonds, and other liens of like nature incurred or created in the ordinary
course of business; (xii) Liens created or incurred in connection with
industrial development revenue bond financing of pollution control facilities
constituting part of Grand Gulf, provided that any proceeds received by the
Company as a result of such financing (after deducting any costs and expenses
incurred in connection therewith) are applied either to pay or prepay
Indebtedness or to pay the construction costs of Grand Gulf; (xiii) purchase
money liens on property purchased or acquired, not to exceed in the aggregate
the principal amount of $20,000,000, provided that (A) the aggregate of the
liens pertaining to such property may not exceed sixty-five percentum (65%) of
the cost or fair value, whichever is less, of such property at the time of
acquisition, and (B) each such lien shall apply only to such property originally
subject thereto plus improvements; (xiv) Liens of financing agencies or other
persons providing financing on any part of Grand Gulf which is reacquired by the
Company following a default by an owner thereof under any agreement for joint
operation of Grand Gulf referred to in Section 12(a)(iv) hereof, (xv) Liens on
the UPSA, or the right to receive any payments thereunder, if, but only if, the
Administrating Bank shall have a valid and perfected first priority security
interest in the UPSA and the rights to receive payment thereunder pro rata and
pari passu with any other secured party; and (xvi) Excepted Encumbrances.

(f) Debt Ratio. Permit at any time the Debt Ratio to exceed 0.70 to 1.0.

(g) Fixed Charge Ratio. Permit with respect to each fiscal quarter (determined
as of the last day of such fiscal quarter) a Fixed Charge Ratio to be less than
1.50. "Fixed Charge Ratio" with respect to any fiscal quarter shall mean the
ratio of (i) the sum of (A) consolidated net income of the Company and its
Subsidiaries for the 12-month period ended on the last day of such fiscal
quarter plus (or minus) (B) all extraordinary items deducted (or added) in
determining said net income plus (C) all income taxes deducted in determining
said net income minus (D) income tax credits added in determining said net
income plus (E) the sum of (1) all interest expense in respect of Indebtedness
of the Company and its Subsidiaries deducted in determining said net income and
(2) the interest element of rental payments deducted in determining such net
income under operating lease obligations of the Company and its Subsidiaries
during such 12-month period as shown in their respective financial statements or
notes thereto (the aggregate interest expense and interest element of rental
payments described in this clause (E) being referred to as "Interest Expense")
to (ii) Interest Expense for such fiscal quarter.

SECTION 13.  Reimbursement Events of Default

; Prepayment Events. The following events shall be "Reimbursement Events of
Default" hereunder unless waived by the Required Banks pursuant to Section 14
hereof.



(i) the Company shall (a) fail to pay when due any amount payable under Section
2 hereof, (b) fail to pay any amount payable under Section 3 hereof within five
(5) Business Days after the same shall become due, or (c) fail to observe or
perform any covenant or agreement contained in any of the Collateral Agreements;
or

(ii) the Company shall violate any covenant contained in Section 12 hereof,
except for violations resulting from an involuntary lien under Section 12(e)
hereof; or

(iii) the Company shall fail to observe or perform any covenant contained in
Section 11(g)(i) hereof; or

(iv) the Company shall fail to make, or cause to be made, after the passage of
any applicable grace period, any payment or payments specified in Section 15(i)
of any of the Facility Leases; or

(v) the Company shall fail to observe or perform any covenant or agreement
contained in this Agreement (other than those covered by clauses (i), (ii) and
(iii) above) for 30 days after written notice thereof has been given to the
Company by the Administrating Bank or any Bank; or

(vi) any representation, warranty, certification or statement made by the
Company in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
or misleading in any material respect when made; or

(vii) any material provision of this Agreement or any Collateral Agreement shall
at any time for any reason cease to be valid and binding upon the Company, or
shall be declared to be null and void, or the validity or enforceability thereof
shall be contested by the Company or any governmental agency or authority, or
the Company shall deny that it has any or further liability or obligation under
this Agreement or any Collateral Agreement; or

(viii) (a) the Company or any Subsidiary of the Company shall fail to make any
payment of any amount in respect of any Obligations, or to make any payment of
any interest or premium thereon, when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) and such failure shall
continue after the applicable grace period, if any, specified in such agreement
or instrument relating to such Obligations;

(b) any other default under any agreement or instrument relating to any
Obligations of the Company or any Subsidiary of the Company, or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate (other than by a specified mandatory redemption provision
in connection with pollution control bonds unrelated to any default or event of
default with respect thereto) the maturity of any such Obligations and if the
total of all such Obligations which (x) have become due and not been paid under
clause (viii)(a) and (y) have been accelerated under this clause (viii)(b) shall
exceed $10,000,000 in the aggregate;

(c) if any EOL Term Advances or DLE Term Advances are outstanding, Entergy shall
fail to make any payment of any amount in respect of any of its Obligations the
aggregate principal amount of which is greater than $25,000,000, or to make any
payment of any interest or premium thereon, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and such
failure shall continue after the applicable grace period, if any, specified in
such agreement or instrument relating to such Obligations;

(d) if any EOL Term Advances or DLE Term Advances are outstanding, any other
default under any agreement or instrument relating to any Obligations of Entergy
the aggregate principal amount of which is greater than $25,000,000, or any
other event, shall occur and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such default
or event is to accelerate (other than by a specified mandatory redemption
provision in connection with pollution control bonds unrelated to any default or
event of default with respect thereto) the maturity of any Obligations and if
the total of all such Obligations which (x) have become due and not been paid
under clause (viii)(c) and (y) have been accelerated under this clause (viii)(d)
shall exceed $25,000,000 in the aggregate; or

(e) any Obligations of the Company or any Subsidiary of the Company the
aggregate principal amount of which is greater than $10,000,000, or if any EOL
Term Advances or DLE Term Advances are outstanding, any Obligations of Entergy
the aggregate principal amount of which is greater than $25,000,000, in any case
shall be declared due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment or a specified mandatory redemption
provision in connection with pollution control bonds unrelated to any default or
event of default with respect thereof) prior to the stated maturity thereof; or

(ix) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (a) relief in
respect of the Company, any Significant Operating Company or Significant
Operating Group or of a substantial part of its or their property or assets,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal or state bankruptcy, insolvency, receivership or
similar law, (b) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such company or group, or for
a substantial part of its or their property or assets, or (c) the winding-up or
liquidation of the Company or any Significant Operating Company or Significant
Operating Group; and such proceeding or petition shall continue undismissed for
60 days, or an order or decree approving or ordering any of the foregoing shall
be entered; or

(x) the Company or any Significant Operating Company or Significant Operating
Group shall (a) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal or state bankruptcy, insolvency, receivership or
similar law, (b) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in clause (ix) above, (c) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for such
company or companies, or for a substantial part of its or their property or
assets, (d) file an answer admitting the material allegations of a petition
filed against it or them in any such proceeding, (e) make a general assignment
for the benefit of creditors, (f) become unable, admit in writing its or their
inability or fail generally to pay its or their debts as they become due or (g)
take any action for the purpose of effecting any of the foregoing; or

(xi) any judgment or order for the payment of money exceeding any applicable
insurance coverage by more than $10,000,000 shall be rendered against the
Company or any Subsidiary of the Company and shall remain undischarged or
unstayed for 30 days and enforcement proceedings shall have been commenced by
any creditor upon such judgment or order; or

(xii) within 30 days after the reporting of any Termination Event to the
Administrating Bank, the Administrating Bank shall have notified the Company in
writing that the Required Banks have made a reasonable determination that, on
the basis of such Termination Event, the financial condition of the Company is,
or could reasonably be expected to become, materially and adversely affected; or

(xiii) this Agreement or any Collateral Agreement, or any material provision
thereof, shall for any reason cease to be, or be asserted by either the Company,
Entergy, any Operating Company or any Governmental Authority not to be, a legal,
valid and binding obligation of the Company, Entergy or the Operating Companies,
enforceable in accordance with its terms; or the security interest or Lien
purported to be created by any Collateral Agreement shall for any reason cease
to be, or be asserted by the Company not to be, a valid, first priority
perfected security interest (subject to no Liens, except Liens not prohibited by
Section 12(e) hereof) in the Collateral as defined under each such Collateral
Agreement; or

(xiv) Entergy shall cease to own, directly or indirectly, free and clear of all
Liens whatsoever, all of the common stock equity and all of the voting stock of
any of the Company, EAI, ELI, EMI or ENOI (other than (a) non-voting preferred
stock which has or may have only limited voting rights upon the occurrence of
any default or other contingency and (b) voting preferred stock of any such
Person having not more than 30% of the total voting power of all voting capital
stock of such Person).

The following event shall be a "Prepayment Event" hereunder unless waived by the
Required Banks pursuant to Section 14 hereof: any change in Applicable Law or
any Governmental Action (including revocation or modification of any required
regulatory approval) shall occur which adversely affects, in other than
immaterial ways, (I) the obligations or ability of the Company, Entergy, any
Operating Company, any Owner Trustee, the Indenture Trustee, any Owner
Participant, the Funding Corporation, the Funding Bank, the Administrating Bank,
any Participating Bank or any Participant to make any required payment under, or
otherwise to perform, or the right or ability of any such Person to enforce its
rights under, this Agreement or any of the other Transaction Documents or (II)
the value of the Collateral Agreements or the Lease Indenture Estate, unless
such result can be avoided by action which is within the control of and can be
taken by a Bank or Participant within a reasonable period of time, and which is
not adverse to the interests of or onerous to such Bank (and each Bank and
Participant covenants with each other Bank and Participant to take any such
action).

If a Reimbursement Event of Default or Prepayment Event occurs and is
continuing, the Required Banks may, in their sole discretion, (1) by notice to
the Company and the Owner Participants cause the Funding Bank to terminate the
Letters of Credit of such Owner Participants as provided therein, (2) declare
the Advances and all other principal amounts outstanding hereunder, all interest
thereon and all other amounts payable hereunder to be due and payable within two
Business Days after demand therefor by the Required Banks to the Company,
whereupon the Advances and all other principal amounts outstanding hereunder,
all such interest and all such other amounts shall become and be forthwith due
and payable at such time, without presentment, demand, protest or further notice
of any kind, all of which are hereby expressly waived by the Company, and/or (3)
exercise in respect of any or all of the Collateral (as such term is defined in
each Collateral Agreement), in addition to the other rights and remedies
provided for herein and in the Collateral Agreements or otherwise available to
the Administrating Bank or the Banks, all the rights and remedies of a secured
party on default under the Uniform Commercial Code in effect in the State of New
York and in effect in any other applicable jurisdiction; provided, however, that
in the event of the occurrence of any Reimbursement Event of Default described
in clause (ix) or clause (x) above, with respect to the Company, (A) the
obligations of the Participating Banks to make Advances shall automatically be
terminated, and (B) the Advances and all other principal amounts outstanding
hereunder, all interest accrued and unpaid thereon and all other amounts payable
hereunder shall automatically become due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Company.

SECTION 14.  Amendments and Waivers.

Subject to the provisos of this Section 14 and to Section 23 hereof, neither
this Agreement nor any provision hereof (including, without limitation, any
Letter of Credit) may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Company and the Required
Banks; provided, however, that no such agreement shall (i) change the Maximum
Credit Amount with respect to any Letter of Credit (other than any reduction in
such Maximum Credit Amount in accordance with the provisions of such Letter of
Credit), or extend or advance the maturity of the Letters of Credit or the dates
for the reimbursement of drawings under the Letters of Credit or for the
repayment of Advances or the payment of interest on such drawings or Advances,
or reduce the rate of interest on any unreimbursed drawings or Advances, (ii)
change the Participation Percentage of any Participating Bank or the fees
provided for in Section 3 hereof (other than fees payable to the Administrating
Bank or the Funding Bank pursuant to the Fee Letter), (iii) waive, modify or
eliminate any of the conditions specified in Section 7(f) or 7(g), (iv) reduce
the principal of, or interest on, the Advances, any amount reimbursable on
demand pursuant to Section 2(a), or any fees or other amounts payable hereunder,
(v) amend or modify the provisions of this Section 14, Section 4 hereof, Section
5(b) hereof, Section 6(d) hereof, Section 9 hereof, Section 12(c)(iii) hereof,
Section 13 hereof, Section 17 hereof, Section 19 hereof, Section 21 hereof,
Section 22 hereof or Section 23 hereof, the proviso in Section 18 or the
definition of "Required Banks" or (vi) release any Collateral (as such term is
defined in each Collateral Agreement) (except for any such release expressly
permitted under any Collateral Agreement) or change any provision of any
Collateral Agreement providing for the release of Collateral, in each case
without the prior written consent of each Participating Bank and the Funding
Bank; provided further that no such agreement shall (I) change the identity of
any Participating Bank or amend, modify or otherwise affect the rights or duties
of the Funding Bank hereunder, (II) amend or modify the provisions of Sections
5(a), (b), (c), (d), (e) or (f) hereof, or (III) change the fees provided for in
Section 3(a) hereof, without the written consent of the Funding Bank, or amend,
modify or otherwise affect the rights or duties of the Administrating Bank
hereunder, without the written consent of the Administrating Bank. The
Administrating Bank and each Bank shall be bound by any modification or
amendment authorized by this Section 14, and any consent by any Participating
Bank pursuant to this Section 14 shall bind any successor Participating Bank
acquiring a participation from it whether or not such successor Participating
Bank has received actual notice thereof.



SECTION 15.  Notices.

All notices, requests and other communications to any party hereunder shall be
in writing (including telex, telecopy or other facsimile transmission) and shall
be given to such party, addressed to it, at its address or telex or telecopy
number set forth below the name of such party on the signature pages hereof or
such other address or telex or telecopy number as such party may hereafter
specify for that purpose by notice to the other parties. Each such notice,
request or communication shall be effective (i) if given by telex, when such
telex is transmitted to the telex number specified below and the appropriate
answerback is received, (ii) if given by mail upon receipt but not later than 10
days after such communication is deposited in the mails with first-class postage
prepaid, addressed as aforesaid, or (iii) if given by any other means, when
delivered at the address for notices described above.



SECTION 16.  No Waiver, Remedies.

No failure on the part of the Administrating Bank or any Bank to exercise, and
no delay in exercising, any power or right hereunder for any period of time
shall operate as a waiver thereof nor shall any single or partial exercise of
any such right or power preclude any other or further exercise thereof or the
exercise of any other right. The rights and remedies herein provided to the
Administrating Bank and the Banks are cumulative and not exclusive of any other
rights or remedies which the Administrating Bank or any Bank may otherwise have.
No waiver of any provision of this Agreement nor consent to any departure by the
Company therefrom shall in any event be effective unless the same shall be
authorized as provided in Section 14 above, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice to or demand on the Company in any case shall entitle the
Company to any other or further notice or demand in similar or other
circumstances.



SECTION 17.  Right of Setoff.

(a) If a Reimbursement Event of Default or Prepayment Event shall have occurred
and be continuing, each Bank is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Bank to or for the credit
or the account of the Company against any of and all the obligations of the
Company now and hereafter existing under this Agreement, irrespective of whether
or not such Bank shall have made any demand under this Agreement and although
such obligations may be unmatured. If the Funding Bank shall assert any setoff
in accordance with the provisions of Section 5(d) hereof to be applied in
reduction of the obligations of the Company pursuant to Section 2 hereof and a
Participating Bank shall have fulfilled its obligations to the Funding Bank
hereunder, then such Participating Bank shall be entitled to share in such
application in proportion to its Participation Percentage. Each Bank agrees
promptly to notify the Company after any such setoff and application made by
such Bank, but the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Bank under this Section are in
addition to other rights and remedies (including, without limitation, other
rights of setoff) which such Bank may have.



(b) Each Participating Bank agrees that if it shall, through the exercise of a
right of banker's lien, setoff or counterclaim against the Company, including,
but not limited to, a secured claim under Section 506 of Title 11 of the United
States Code or other security or interest arising from, or in lieu of, such
secured claim, received by such Participating Bank under any applicable
bankruptcy, insolvency or other similar law or otherwise, obtain payment
(voluntary or involuntary) in respect of amounts paid by it pursuant to Section
5(a) as a result of which the unreimbursed portion of Section 5(a) payments made
by it shall be proportionately less (determined in accordance with each
Participating Bank's Participation Percentage) than the unreimbursed portion of
Section 5(a) payments made by any other Participating Bank, it shall be deemed
to have simultaneously purchased from such other Participating Bank a
participation in the unreimbursed portion of Section 5(a) payments made by such
other Participating Bank, so that the aggregate unreimbursed portion of Section
5(a) payments made by it and participations in the unreimbursed portion of
Section 5(a) payments made by each other Participating Bank and held by it shall
be in the same proportion (determined in accordance with each Participating
Bank's Participation Percentage) to the aggregate unreimbursed portion of
Section 5(a) payments made by all Participating Banks as the principal amount of
the unreimbursed portion of Section 5(a) payments made by it prior to such
exercise of banker's lien, setoff or counterclaim was to the unreimbursed
portion of all Section 5(a) payments made by all Participating Banks prior to
such exercise of banker's lien, setoff or counterclaim; provided, however, that
if any such purchase or purchases or adjustments shall be made pursuant to this
Section 17(b) and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest. The Company expressly consents to the foregoing arrangements and
agrees that any Participating Bank holding a participation in an unreimbursed
portion of Section 5(a) payments deemed to have been so purchased may exercise
any and all rights of banker's lien, setoff or counterclaim with respect to any
and all moneys owing by it to such Participating Bank as fully as if such
Participating Bank held an unreimbursed portion of Section 5(a) payments in the
amount of such participation.

SECTION 18.  Continuing Obligation.

Except with respect to Sections 20, 21 and 22, the obligations of the Company
under this Agreement shall continue until the later of (i) the Termination Date
of the last outstanding Letter of Credit or (ii) the date upon which all amounts
due and owing to the Administrating Bank and the Banks hereunder shall have been
paid in full and shall (a) be binding upon the Company and its successors and
assigns and (b) inure to the benefit of and be enforceable by the Banks and
their successors, transferees and assigns; provided, however, that the Company
may not assign all or any part of this Agreement or any Collateral Agreement
without the prior written consent of the Funding Bank and the Participating
Banks.



SECTION 19.  Extension of Letters of Credit.

At least 120 days but not more than 365 days before the Stated Expiration Date
of a Letter of Credit, the Company may request the Banks, by giving written
notice of such request to the Administrating Bank, to extend the Stated
Expiration Date of such Letter of Credit, specifying the terms and conditions,
including fees, to be applicable to such extension. The Administrating Bank
shall promptly notify the Funding Bank and each Participating Bank of such
request, and no later than 60 days from the date on which the Administrating
Bank shall have received notice from the Company pursuant to the preceding
sentence, the Administrating Bank shall notify the Company of the consent or
nonconsent of the Banks to such extension request, and if the Administrating
Bank shall give no such notice to the Company, the Banks shall be deemed not to
have consented to such extension request. No extension shall be effective
without the consent of the Funding Bank and each of the Participating Banks. The
Banks' consent shall be conditional upon the preparation, execution and delivery
of legal documentation in form and substance satisfactory to the Banks and their
counsel incorporating substantially the terms and conditions contained in the
extension request as the same may be modified by agreement among the Company and
the Banks.



SECTION 20.  Limited Liability of the Banks.

As between the Company, on the one hand, and the Banks and the Administrating
Bank, on the other hand, the Company assumes all risks of the acts or omissions
of the Owner Participants with respect to their use of the Letters of Credit.
None of the Administrating Bank, the Banks or any of their officers or directors
shall be liable or responsible for: (a) the use which may be made of the Letters
of Credit or for any acts or omissions of the Owner Participants in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement(s) thereon, even if such documents should in fact prove to be in any
or all respects invalid, insufficient, fraudulent or forged; (c) payment by the
Funding Bank against presentation of documents which do not comply with the
terms of the appropriate Letter of Credit, including failure of any documents to
bear any reference or adequate reference to the appropriate Letter of Credit; or
(d) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit, except only that the Company and the Participating
Banks shall have a claim against the Funding Bank, and the Funding Bank shall be
liable to the Company and the Participating Banks to the extent, but only to the
extent, of any direct, as opposed to consequential, damages suffered by the
Company or the Participating Banks, as the case may be, which the Company or the
Participating Banks, as the case may be, prove were caused by (i) the Funding
Bank's willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms thereof or (ii) the
Funding Bank's willful failure to pay under a Letter of Credit after the
presentation to it by the appropriate Owner Participant of a draft and
certificate strictly complying with the terms and conditions of such Letter of
Credit. In furtherance and not in limitation of the foregoing, the Funding Bank
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary. Nothing in this Section 20 is intended to limit the
Company's reimbursement obligation contained in Section 2 hereof or any
Participating Bank's reimbursement obligation contained in Section 5(a) hereof.



SECTION 21.  Costs, Expenses and Taxes.

The Company agrees to pay not later than 30 days after demand therefor, whether
or not the transactions contemplated herein are consummated, all reasonable
costs and expenses of the Administrating Bank, each other Agent and the Funding
Bank in connection with the preparation, negotiation, syndication, execution,
delivery, filing and administration of this Agreement and any other documents
which may be delivered in connection with this Agreement, including, without
limitation, the reasonable fees and out-of-pocket expenses of special counsel
for the Administrating Bank and the Funding Bank with respect thereto and with
respect to advising the Administrating Bank and the Funding Bank as to their
rights and responsibilities under this Agreement and the Collateral Agreements,
and to pay all reasonable counsel fees and expenses that may be incurred by the
Administrating Bank and each of the Banks in connection with any Reimbursement
Event of Default or Prepayment Event or any waiver or amendment of, or the
enforcement of, this Agreement and such other documents which may be delivered
in connection with this Agreement. In addition, the Company agrees to pay any
and all stamp and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement
and such other documents and agrees to hold the Administrating Bank and the
Banks harmless from and against any and all liabilities with respect to or
resulting from any delay in paying or omission to pay such taxes and fees;
provided that the Administrating Bank and the Banks agree promptly to notify the
Company of any such taxes and fees which are incurred by the Administrating Bank
or such Bank (as the case may be). Without prejudice to the survival of any
other obligation of the Company hereunder, the obligations of the Company
contained in this Section 21 shall survive the payment in full of amounts
payable by the Company under Section 2 hereof and the termination of the Letters
of Credit and this Agreement.



SECTION 22.  Indemnification.

The Company hereby agrees to indemnify and hold harmless the Administrating
Bank, each other Agent and each Bank from and against any and all claims,
damages, losses, liabilities, costs or expenses whatsoever which the
Administrating Bank, such other Agent or such Bank may reasonably incur (or
which may be claimed against the Administrating Bank, such other Agent or such
Bank by any Person or entity whatsoever) (a) by reason of any inaccuracy in any
material respect, or untrue statement or alleged untrue statement of any
material fact contained or incorporated by reference in any offering document
distributed by or on behalf of the Company in connection with obtaining
purchasers of the Undivided Interest in Unit 1, or in any supplement or
amendment to either thereof, or the omission or alleged omission to state
therein a material fact necessary to make such statements, in the light of the
circumstances under which they are or were made, not misleading; (b) by reason
of or in connection with the execution, delivery and performance of this
Agreement, the other Transaction Documents and the Financing Documents; or (c)
by reason of or in connection with the execution and delivery or transfer of, or
payment or failure to make lawful payment under, any Letter of Credit; provided
that the Company shall not be required to indemnify the Administrating Bank, any
other Agent or any Participating Bank for any claims, damages, losses,
liabilities, costs or expenses to the extent, but only to the extent, caused by
the willful misconduct or gross negligence of the Funding Bank in determining
whether a draft or certificate presented under a Letter of Credit complied with
the terms of such Letter of Credit or the Funding Bank's willful failure to make
lawful payment under a Letter of Credit after the presentation to it by the
appropriate Owner Participant of a draft and certificate strictly complying with
the terms and conditions of such Letter of Credit. Nothing in this Section 22 is
intended to limit the Company's reimbursement obligation contained in Section 2
hereof or any Participating Bank's reimbursement obligation contained in Section
5(a) hereof. Without prejudice to the survival of any other obligation of the
Company hereunder, the indemnities and obligations of the Company contained in
this Section 22 shall survive the payment in full of amounts payable by the
Company under Section 2 hereof and the termination of the Letters of Credit and
this Agreement or the substitution of any of the Banks pursuant to Sections 4(g)
or (h) hereof.



SECTION 23.  Sales of Participations

; Assignments. (a) Without the consent of the Funding Bank, the Administrating
Bank, the other Agents, the Company or any other Participating Bank, each
Participating Bank may grant participations in its participation in the Letters
of Credit (each Person to which a participation is granted being called a
"Participant") and in such event such Participating Bank will, in its own name
and as agent for any such Participant, enforce all rights and interests of any
Participant under this Agreement, and accept all performances required of the
Company under this Agreement; provided, however, that such Participating Bank
shall remain entitled to exercise any right, remedy and power hereunder (other
than, if agreed between the Participating Bank and the Participant, with respect
to (i) the Maximum Credit Amounts or the effective Participation Percentage of
such Participant, (ii) the maturity of the Letters of Credit or the dates for
the reimbursement of drawings under the Letters of Credit or the payment of
interest thereon, (iii) the rate of interest on unreimbursed drawings, or (iv)
the fees to be paid hereunder), and shall remain fully obligated to the Funding
Bank as provided herein. Any such Participant will be a "Participating Bank" for
purposes of Section 2(1) and Section 4 hereof. If, at the time of a grant of a
participation pursuant to this Section 23(a), such grant would result in a claim
for compensation pursuant to Sections 2(1), 4(b), 4(c) or 4(d) hereof materially
greater than that to which the Participating Bank granting such participation is
entitled, such grant shall be subject to the consent of the Company.



(b) With the prior written consent of the Administrating Bank, the Funding Bank
and the Company (which consent in the case of the Administrating Bank and the
Company shall not be unreasonably withheld and, in the case of the Company,
shall not be required if a Reimbursement Default has occurred and is
continuing), any Participating Bank may cause all or a portion of its
obligations hereunder to be assumed by a financial institution, and
notwithstanding the provisions of Section 14 hereof, upon the execution and
delivery to the Administrating Bank (together with a processing and recordation
fee of $3,500) of an assignment and acceptance agreement (which shall be
satisfactory in form and substance to the Administrating Bank and the Funding
Bank) executed by the Administrating Bank, the Funding Bank, such transferring
Participating Bank and such financial institution, such financial institution
shall become a "Participating Bank" for purposes of this Agreement and shall be
entitled to the rights, privileges and obligations of a Participating Bank
hereunder and such transferring Participating Bank shall be released from its
obligations with respect to the portion of its participation so assumed;
provided, that (i) the obligations so transferred and assumed shall not be less
than $5,000,000 (or, if less, the aggregate amount of the transferring
Participating Bank's obligations hereunder) and (ii) the prior written consent
of the Company shall not be required for a transfer of all or a portion of a
Participating Bank's obligations hereunder to another Participating Bank or an
affiliate of a Participating Bank.

(c) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Bank (and any attempted assignment or transfer by the Company without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

SECTION 24.  Administrating Bank.

(a) In order to expedite the various transactions contemplated by this
Agreement, Union Bank of California, N.A. is hereby appointed to act as
Administrating Bank on behalf of the Participating Banks. Each of the
Participating Banks hereby authorizes and directs the Administrating Bank to
take such action on behalf of such Participating Bank under the terms and
provisions of this Agreement and to exercise such powers hereunder as are
specifically delegated to or required of the Administrating Bank by the terms
and provisions hereof, together with such powers as are reasonably incidental
thereto. The Administrating Bank is hereby expressly authorized on behalf of the
Participating Banks, without hereby limiting any implied authority, (i) to
receive on behalf of each of the Participating Banks any payment of fees due to
the Participating Banks hereunder and all other amounts accrued hereunder paid
to the Administrating Bank for the accounts of the Participating Banks, and
promptly to distribute to each Participating Bank its proper share of all
payments so received; (ii) to give notice within a reasonable time on behalf of
each of the Participating Banks to the Company of any Reimbursement Event of
Default or Prepayment Event specified in this Agreement of which the
Administrating Bank has actual knowledge acquired in connection with its
capacity as Administrating Bank hereunder; and (iii) to distribute to the
Funding Bank and each Participating Bank copies of all notices, agreements and
other material as provided for in this Agreement as received by the
Administrating Bank.



(b) Neither the Administrating Bank nor any of its directors, officers,
employees or agents shall be liable as such for any action taken or omitted by
any of them hereunder except for its or his own gross negligence or willful
misconduct, nor be responsible for any statement, warranty or representation
herein or the contents of any document delivered in connection herewith nor be
required to ascertain or to make any inquiry concerning the performance or
observance by the Company of any of the terms, conditions, covenants or
agreements of this Agreement. The Administrating Bank shall not be responsible
to the Participating Banks for the due execution, genuineness, validity,
enforceability or effectiveness of this Agreement, the Letters of Credit or any
other instrument to which reference is made herein. The Administrating Bank
shall in all cases be fully protected in acting, or refraining from acting, in
accordance with written instructions signed by the Required Banks, and, except
as otherwise specifically provided herein, such instructions and any action
taken or failure to act pursuant thereto shall be binding on all the
Participating Banks. The Administrating Bank shall, in the absence of knowledge
to the contrary, be entitled to rely on any paper or document believed by it to
be genuine and correct and to have been signed or sent by the proper person or
persons. Neither the Administrating Bank nor any of its directors, officers,
employees or agents shall have any responsibility to the Company or the Funding
Bank on account of the failure or delay in performance or breach by any
Participating Bank or the Funding Bank of any of its obligations hereunder or to
any Participating Bank on account of the failure of or delay in performance or
breach by any other Participating Bank, the Funding Bank or the Company of any
of their respective obligations hereunder or in connection herewith. The
Administrating Bank may execute any and all duties hereunder by or through
agents or employees and shall be entitled to advice of legal counsel selected by
it with respect to all matters arising hereunder and shall not be liable for any
action taken or suffered in good faith by it in accordance with the advice of
such counsel. Neither the Syndication Agent nor the Documentation Agent shall
have any duties or obligations in such capacity under any of the Transaction
Documents.

(c) With respect to the Participation Percentage of it hereunder, the
Administrating Bank, in its individual capacity and not as the Administrating
Bank, shall have the same rights and powers hereunder and under any other
agreement executed in connection herewith as any other Participating Bank and
may exercise the same as though it were not the Administrating Bank, and the
Administrating Bank and its affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Company, any Subsidiary
thereof or any other affiliate thereof as if it were not the Administrating
Bank.

(d) Each Participating Bank agrees (i) to reimburse the Administrating Bank in
the amount of such Participating Bank's pro rata share (determined in accordance
with such Participating Bank's Participation Percentage) of any expenses
incurred for the benefit of the Participating Banks by the Administrating Bank,
including counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Participating Banks, not reimbursed by the
Company and (ii) to indemnify and hold harmless the Administrating Bank and any
of its directors, officers, employees or agents, on demand, in the amount of its
pro rata share (determined as aforesaid), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against it in its capacity as the
Administrating Bank or against any of its directors, officers, employees or
agents in any way relating to or arising out of this Agreement or any action
taken or omitted by it or any of them under this Agreement, to the extent not
reimbursed by the Company, provided that no Participating Bank shall be liable
to the Administrating Bank for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the gross negligence or willful misconduct of the
Administrating Bank or any of its directors, officers, employees or agents.

(e) Each Participating Bank acknowledges that it has, independently and without
reliance upon the Administrating Bank or any other Participating Bank and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Participating
Bank also acknowledges that it will, independently and without reliance upon the
Administrating Bank or any other Participating Bank and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document famished hereunder.

SECTION 25.  Termination by the Company.

The Company may, upon 30 days written notice to the Administrating Bank,
terminate this Agreement; provided, however, that any such proposed termination
shall not be effective until (i) all Owner Participants have delivered their
Letters of Credit to the Funding Bank for cancellation together with a duly
executed request for cancellation in the form of Exhibit 7 to Exhibit A hereto,
and (ii) the Company has paid all fees, expenses and interest accrued hereunder.



SECTION 26.  Termination of Availability Agreement Assignment.

The parties hereto agree that the Availability Agreement Assignment shall be
terminated upon the earlier of (a) the release or termination of each other
collateral assignment of the Availability Agreement entered into by the Company
and each Operating Company (other than any collateral assignment that relates to
the Original Reimbursement Agreement or any amendment or restatement thereof)
and (b) the indefeasible repayment in full of all Indebtedness of the Company
(other than Indebtedness under this Agreement) secured by each such other
collateral assignment of the Availability Agreement.



SECTION 27.  Severability.

Any provision of this Agreement which is prohibited, unenforceable or not
authorized in any jurisdiction shall, as to such jurisdiction, be ineffective to
the extent of such prohibition, unenforceability or nonauthorization without
invalidating the remaining provisions hereof or affecting the validity,
enforceability or legality of such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.



SECTION 28.  Governing Law

; Jurisdiction; Consent to Service of Process; Waiver of Jury Trial. (a) This
Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.



(b) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
of the parties hereto hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the extent permitted by law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrating Agent,
the Funding Bank or any other Bank may otherwise have to bring any action or
proceeding relating to this Agreement against the Company or its properties in
the courts of any jurisdiction.

(c) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in subsection (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 15 hereto. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

(e) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 29.  Headings.

Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.



SECTION 30.  Counterparts.

This Agreement may be signed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one contract, and shall become effective when it shall have been executed by all
parties hereto and when the Administrating Bank shall have received copies
hereof which, when taken together, bear signatures of all parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement, any
certificate, document (other than any Letter of Credit) or legal opinion
contemplated or required by the terms of this Agreement by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.



IN WITNESS WHEREOF

, the parties hereto have caused this Agreement to be duly executed and
delivered by their respective officers thereunto duly authorized as of the date
first above written.





SYSTEM ENERGY RESOURCES, INC.

 

By

Name:
Title:

Address for Notice:

System Energy Resources, Inc.
Box 61000
New Orleans, LA 70161
Attention: Treasurer
Telecopy: (504) 576-4455

 

BANC ONE CAPITAL MARKETS, INC.,


as Documentation Agent



 

By

Name:
Title:

Address for Notice:

Bank One, NA
1 Bank One Plaza, Suite IL1-0367
Chicago, Illinois 60670
Telecopy: (312) 325-3020
Attn: Madeleine Pember

 

 

PARTICIPATING BANKS



$39,687,142.65/20.0378%
UNION BANK OF CALIFORNIA, N.A.,

as Administrating Bank, as Funding Bank and as a Participating Bank

 

By

Name:
Title:

Address for Notice:

Union Bank of California, N.A.
Energy Capital Services
445 South Figueroa Street, 15th Floor
Los Angeles, California 90071
Telecopy: (213) 236-4096
Attn.: Chad Canfield

Address for Payments:

Union Bank of California, N.A.
1980 Saturn Street
Monterey Park, California 91754
ABA # 122-000-496
Acct # 070-196431
Attn: Commercial Loan Operations
Ref: Systems Energy Resources, Inc.

 

 

$24,687,142.64/12.4644%
BANK ONE, NA (MAIN OFFICE-CHICAGO), as a Participating Bank

 

By

Name:
Title:

Address for Notice:

Bank One, NA
1 Bank One Plaza
Chicago, Illinois 60670
Telecopy: (312) 325-3020
Attn: Madeleine Pember

Address for Payments:

Bank One, NA
Chicago, IL
ABA # 071000013
Acct # 4811-5286-0000
Acct Name LS2 OSD Money Transfers Incoming
Ref: System Energy Resources

 

$24,687,142.64/12.4644%
KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent and as a Participating Bank

 

By

Name:
Title:

Address for Notice:

KeyBank National Association
Energy Group
127 Public Square
Cleveland, Ohio 44114-1306
Telecopy: 216-689-3443
Attn.: Sherrie Manson

Address for Payments:

KeyBank National Association
Cleveland, Ohio
ABA # 041-001-039
Acct # 1140228209035
Acct Name KCIB Loan Services

 

 

$23,000,000.00/11.6126%
BNP PARIBAS, as a Participating Bank

 

By

Name:
Title:

 

By

Name:
Title:

Address for Notice:

BNP Paribas
787 Seventh Avenue
New York, New York 10019
Telecopy: (212) 841-2555
Attn: Manoj Khatri

 

Address for Payments:

BNP Paribas
New York, NY
ABA # 026-007-689
Acct # 103-130-00103
Acct Name Loan Servicing Clearing Account
Ref: System Energy Resources, Inc.

 

$23,000,000.00/11.6126%
MIZUHO CORPORATE BANK, LTD.,

as a Participating Bank

 

By

Name: Jun Shimmachi
Title: Vice President

Address for Notice:

Mizuho Corporate Bank, Ltd.
1251 Avenue of the Americas
New York, NY  10020
Telecopy: (212) 282-4488
Attn: Nelson Chang

Address for Payments:

Mizuho Corporate Bank, Ltd.
ABA # 026004307
Acct # H79-740-222205
Attn: Judy Kwong - LAU
Ref: System Energy Resources, Inc.

 

 

$23,000,000.00/11.6126%
WACHOVIA BANK, NATIONAL ASSOCIATION, as a Participating Bank

 

By

Name:
Title:

Address for Notice:

Wachovia Bank, National Association
201 S. College Street OP-9
Charlotte, North Carolina 28288-1183
Telecopy: (704) 714-0097
Attn: Cynthia Rawson

 

Address for Payments:

Wachovia Bank, National Association
Charlotte, North Carolina 28288
ABA # 053000219
Acct # 01459168118011
Acct Name Utilities
Attn: Cynthia Rawson

 

 

$20,000,000.00/10.0978%
THE BANK OF NOVA SCOTIA, as a Participating Bank

 

By

Name:
Title:

Address for Notice:

The Bank of Nova Scotia
New York Agency
One Liberty Plaza
New York, New York 10006
Telecopy: (212) 225-5480
Attn: Paul Farrell

Address for Payments:

The Bank of Nova Scotia
New York Agency
ABA # 026002532
Credit NYATL Acct # 2309165CORBK77
Ref: System Energy Resources

 

 

 

$20,000,000.00/10.0978%
UFJ BANK LIMITED, NEW YORK BRANCH, as a Participating Bank

 

By

Name: John T. Feeney
Title: Vice President

Address for Notice:

UFJ Bank Limited
New York Branch
55 East 52nd Street
New York, New York 10055
Telecopy: (212) 754-1304
Attn: John T. Feeney

Address for Payments:

Federal Reserve Bank of New York
ABA # 026009823
Acct # 99315
Acct Name UFJ Bank - New York
Ref: System Energy Resources, Inc.

 

 

 






EXHIBIT A



 

IRREVOCABLE TRANSFERABLE LETTER OF CREDIT

No. [ ]

December __, 2003

[Owner Participant]

[Address]



(the "Owner Participant")



Attn: [ ]

 

Dear Sirs:

1. We hereby establish, at the request of System Energy Resources, Inc. (the
"Company"), in your favor, our Irrevocable Transferable Letter of Credit No.
___________ (the "Letter of Credit"), in an amount not to exceed
[$36,515,236.09][$161,546,191.84] (as such amount may be reduced pursuant to the
terms hereof, the "Maximum Credit Amount"), effective immediately and expiring
on the Termination Date. Capitalized terms used herein and in Schedules II and
III and Exhibits 1, 2, 3, 4, 5, 6 and 7 hereto shall have the meanings set forth
in Schedule I hereto. This Letter of Credit is issued in connection with the
leasing of an undivided interest in Unit No. 1 of the Grand Gulf Nuclear Station
to the Company pursuant to a Facility Lease, dated as of December 1, 1988, as
supplemented by Lease Supplement No. 1, dated as of April 1, 1989, and Lease
Supplement No. 2, dated as of January 1, 1994 (collectively, the "Facility
Lease"), among the Company and the Owner Trustee under a trust agreement with
you.

2. The Maximum Credit Amount may be reduced at any time and from time to time
upon receipt by us at the address for presentation of documents set forth below
of a copy of the instrument effecting such reduction, signed by the Company and
by you in the form of Exhibit 1 hereto (a "Reduction Certificate"). Upon receipt
of such certificate, the Maximum Credit Amount shall be automatically and
permanently reduced by the amount specified as the Reduction Amount in such
Reduction Certificate (the "Reduction Amount").

3. We hereby irrevocably authorize you to draw on us, in accordance with the
terms and conditions hereinafter set forth, an amount not in excess of the least
of (x) the Maximum Drawing Amount applicable to the date of such drawing (the
"Date of Drawing"), as modified in accordance with the next paragraph and
(y) the Maximum Available Credit Amount applicable to the Date of Drawing, as
modified in accordance with the next paragraph and (z) in the case of a Partial
Draw, the Partial Drawing Amount applicable to the Date of Drawing; provided,
however, that at no time shall we be required to pay any drawing under this
Letter of Credit in excess of the lesser of the Maximum Available Credit Amount
and the Maximum Drawing Amount, in each case as in effect on the applicable Date
of Drawing.

4. The Maximum Drawing Amounts and the Maximum Available Credit Amount shall be
modified from time to time as follows:

(a) upon receipt by us of a Reduction Certificate, the Maximum Available Credit
Amount shall be permanently reduced by the Reduction Amount set forth in such
Reduction Certificate;

(b) upon payment by us of each Partial Draw (as hereinafter defined) under the
Letter of Credit, (i) the Maximum Drawing Amount applicable to each Date of
Drawing subsequent to such payment shall be automatically reduced by an amount
equal to the amount of the drawing so paid and (ii) the Maximum Available Credit
Amount shall be automatically reduced by an amount equal to the amount of the
drawing so paid;

(c)  upon the application by us of amounts paid by the Company pursuant to
Section 2 of the Reimbursement Agreement to reimburse any Partial Draw hereunder
(as such application is allocated in accordance with Section 2(d) of the
Reimbursement Agreement), (i) the Maximum Drawing Amount applicable to each Date
of Drawing subsequent to such application shall be automatically increased by
the amount of such payment(s) allocated as a reimbursement of drawings hereunder
and (ii) the Maximum Available Credit Amount shall be automatically increased by
the amount of such payment(s) allocated as a reimbursement of drawings
hereunder; provided, however, that the Maximum Available Credit Amount shall
never exceed the Maximum Credit Amount;

(d) upon the payment by us of any Final Draw (as hereinafter defined) under the
Letter of Credit, (i) the Maximum Drawing Amount applicable to each Date of
Drawing subsequent to such payment shall be automatically reduced to zero and
(ii) the Maximum Available Credit Amount shall be automatically reduced to zero;
and

(e) if adjustments are made to Casualty Values, corresponding adjustments shall
be made to the Maximum Drawing Amounts shown in Schedule II (as theretofore
reduced pursuant to clause (b) above and, if applicable, reinstated pursuant to
clause (c) above), provided that adjustments pursuant to this clause (e) shall
be effective automatically upon receipt by us of a notice from you in the form
of Exhibit 2 hereto, and provided further that such adjustments shall in no
event cause the Maximum Drawing Amount to exceed the Maximum Credit Amount.

5. Upon return of this Letter of Credit together with a notice in the form of
Exhibit 2 hereto, we will promptly initial and attach to this Letter of Credit a
revised Schedule II reflecting the adjustments contained in such notice and
return this Letter of Credit to you with such revised Schedule attached.

6. Upon the application by us of amounts paid by the Company pursuant to Section
2 of the Reimbursement Agreement to reimburse any Partial Draw hereunder, we
will give you prompt (and in any event within three Business Days of such
application) written notice of such application and the amount thereof. Such
notice shall be given in accordance with the provisions set forth in the eighth
paragraph of this Letter of Credit.

7. Funds under this Letter of Credit are available to you either (a) against
presentation as set forth herein on or prior to the earlier of (x) May 30, 2007
and (y) the Termination Date and provided there has not been a Final Draw and
provided a written notice indicating the Date of Early Termination (as
hereinafter defined) has not been delivered to you, of (i) your draft in the
form of Exhibit 3 attached hereto and (ii) a completed certificate signed by you
in the form of Exhibit 4 attached hereto (a "Partial Draw") or (b) against
presentation on or prior to the Termination Date of (i) your draft in the form
of Exhibit 3 attached hereto and (ii) a completed certificate signed by you in
the form of Exhibit 5 attached hereto (a "Final Draw"). Each of a Partial Draw
and a Final Draw are sometimes referred to herein as a "Draw". Each such draft
and certificate shall be dated the date of presentation and shall be presented
either (i) by personal delivery at our office located at 1980 Saturn Street,
Monterey Park, California 91754-7417, Attention: Standby Letter of Credit Unit
(or at any other office in Monterey Park or Los Angeles, California which may be
designated by us by written notice (given in the manner set forth in the next
paragraph) delivered to you at least 15 days prior to the applicable Date of
Drawing) or (ii) by telecopy at (323) 720-2773 (or at any other telecopy number
in Monterey Park or Los Angeles, California which may be designated by us by
written notice (given in the manner set forth in the next paragraph) delivered
to you at least 15 days prior to the applicable Date of Drawing). If
presentation is by telecopy, promptly thereafter, but not as a condition to a
draw, you shall forward such draft and certificate to us at the location
specified in or pursuant to (i) above. We agree, so long as this Letter of
Credit is in effect, that we will maintain an office in the city of Monterey
Park or Los Angeles, California where such presentation may be made. If we
receive such draft and certificate by personal delivery or by telecopy at such
office, all in strict conformity with the terms and conditions of this Letter of
Credit, prior to 10:00 a.m. (Los Angeles time) on any Business Day, we will
honor the draft on the same Business Day by remitting the proceeds thereof to
you at your account no. ___________, at [name of bank]. If we receive such draft
and certificate by personal delivery or by telecopy at such office, all in
strict conformity with the terms and conditions of this Letter of Credit, on or
after 10:00 a.m. (Los Angeles time) on any Business Day, we will honor the draft
on the next Business Day by wire transfer of federal funds to your account with
any bank located in the United States of America or by deposit of immediately
available funds into a designated account that you maintain with us. Upon
receipt of a draft and certificate which are not in strict conformity with the
terms and conditions of this Letter of Credit, we will promptly (and in any
event within three Business Days of such receipt) notify you of such
nonconformity and the reason therefor; provided that our failure to so notify
you of such nonconformity or the reason therefor shall not amend, modify, extend
or otherwise affect your rights hereunder and shall not create any additional
rights hereunder; provided further that, notwithstanding the generality of the
foregoing, any such failure shall not have the effect of extending the time
during which you may draw hereunder or converting such nonconforming draft and
certificate into a draft and certificate in strict conformity with the terms and
conditions of this Letter of Credit.

8. Notwithstanding any other provision of this Letter of Credit, we shall have
the right, upon the occurrence of any of the events listed in Schedule III
hereto, to terminate this Letter of Credit by delivering to you a written notice
indicating the date of such termination (the "Date of Early Termination");
provided that on or before the Date of Early Termination you will have the right
to draw once an amount not in excess of the lesser of (i) the Maximum Available
Credit Amount and (ii) the Maximum Drawing Amount, in each case as in effect on
such date in accordance with the procedures described herein; provided further,
that upon delivery of such written notice to you indicating the Date of Early
Termination, your right to make a Partial Draw hereunder shall automatically
terminate. The written notice referred to in the preceding sentence shall be
given by telex or facsimile transmission addressed to you at [Name], [Address],
Telecopy: ___________, Attention: ___________ (or to such other address or telex
number designated by you by written notice delivered to us at least 15 days
prior to the notice of early termination) and shall be effective upon receipt of
the appropriate answerback or confirmation by you of your receipt of the
facsimile transmission or, if no such answerback or confirmation is given, the
end of the Business Day on which actual transmission is made to the address
above. We will also forward copies of such notice by overnight delivery service
(with a request to such delivery service that they obtain a receipt from such
addressee (to the extent that such a receipt service is then available, it being
understood that the failure of such delivery service to actually obtain such a
receipt shall not be the responsibility of the Funding Bank and the Funding Bank
shall bear no liability for such failure)) and registered mail (return receipt
requested) to the address set forth above. The Date of Early Termination
specified in such written notice shall be:

(a) in the case of events specified in paragraphs (i), (ix) and (x) of Schedule
III, not earlier than ten days after such notice is effective, or, if the tenth
day is not a Business Day, the next following Business Day, and

(b) in the case of all other events specified in Schedule III, not earlier than
30 days after such notice is effective.

You have no obligation upon the receipt of such written notice indicating the
Date of Early Termination to investigate or otherwise question whether any of
the events specified in Schedule III has occurred and the fact that such an
event shall not have occurred shall not in any way affect your right to draw
hereunder upon the receipt of such written notice.

9. Except as set forth below, this Letter of Credit shall be governed by the
Uniform Customs and Practice for Documentary Credits (revision effective January
1, 1994), International Chamber of Commerce Publication No. 500, and, as to
matters not covered therein, be governed by the laws of the State of New York,
including without limitation the Uniform Commercial Code as in effect in such
State. Unless you are otherwise notified in writing, communications to us with
respect to this Letter of Credit shall be in writing and shall be addressed to
us at 1980 Saturn Street, Monterey Park, California 91754-7417, Attention:
Standby Letter of Credit Unit, and shall specifically refer to the number of
this Letter of Credit.

10. This Letter of Credit may be transferred and assigned in its entirety more
than once. Upon receipt by us at the address for presentation of documents set
forth above of a copy of the instrument effecting such transfer and assignment,
signed by the transferor and by the transferee, in the form of Exhibit 6 hereto
then, in such case, we will, upon surrender of this Letter of Credit, issue an
irrevocable transferable letter of credit in the name of the transferee and
providing for notices to be sent to the transferee at the address set forth
therein and in all other respects identical to this Letter of Credit and the
transferee, instead of the transferor, shall, without necessity of further act,
be entitled to all the benefits of, and rights under, this Letter of Credit in
the transferor's place.

11. Any drawing under this Letter of Credit will be paid from our general funds
and not directly or indirectly from funds or collateral deposited with or for
our account by the Company, or pledged with or for our account by the Company
and we will seek reimbursement for payments made pursuant to a drawing under
this Letter of Credit only after such payments have been made.

12. This Letter of Credit sets forth in full our undertaking, and such
undertaking shall not in any way be modified, amended, amplified or limited by
reference to any document, instrument or agreement referred to herein, except
only Schedules I, II and III and Exhibits 1, 2, 3, 4, 5, 6 and 7 hereto and the
notices referred to herein; and any such reference shall not be deemed to
incorporate herein by reference any document, instrument or agreement except as
set forth above.

13. We (a) hereby irrevocably submit for ourself and our property to the
nonexclusive jurisdiction of the courts of the State of New York in New York
County, and to the nonexclusive jurisdiction of the United States District Court
for the Southern District of New York, for the purposes of any suit, action or
other proceeding arising out of this Letter of Credit brought by the account
party or the beneficiary hereof or their successors or assigns, and

(b) hereby waive, and agree not to assert, by way of motion, as a defense, or
otherwise, in any such suit, action or proceeding, to the extent permitted by
applicable law, that the suit, action or proceeding is brought in an
inconvenient forum, that the venue of the suit, action or proceeding is
improper, or that this Letter of Credit, or the subject matter hereof or any of
the transactions contemplated hereby may not be enforced in or by such courts.
We generally consent to service of process by registered mail, return receipt
requested, addressed to us at 1980 Saturn Street, Monterey Park, California
91754-7417, Attention: Standby Letter of Credit Unit, or such other office in
the State of California as from time to time may be designated by us in writing
to the account party and the beneficiary hereof, or their successors or assigns,
as the case may be.

Very truly yours,
UNION BANK OF CALIFORNIA, N.A.

 

 

By__________________________
Name:
Title:

 

 

EXHIBIT 1

[Date]

 

 

Union Bank of California, N.A.
1980 Saturn Street
Monterey Park, California 91754-7417

Attention: Standby Letter of Credit Unit

Dear Sirs:

Reference is made to that certain Irrevocable Transferable Letter of Credit
bearing Letter of Credit No. ________ dated [Date of Issuance] (the "Letter of
Credit"), which has been established by you in favor of [name of Owner
Participant] (the "Owner Participant").

We hereby request that the Maximum Credit Amount be reduced by $_________ (the
"Reduction Amount").

Capitalized terms used herein and not otherwise defined herein shall have the
meanings given to them in the Letter of Credit.

SYSTEM ENERGY RESOURCES, INC.

 

By_____________________________
Title:

[OWNER PARTICIPANT]

 

By_____________________________
[Name and Title of Authorized
Representative of Owner Participant]



EXHIBIT 2

[Date]

Union Bank of California, N.A.
1980 Saturn Street
Monterey Park, California 91754-7417

Attention: Standby Letter of Credit Unit

Dear Sirs:

Reference is made to that certain Irrevocable Transferable Letter of Credit
bearing Letter of Credit No. _________ dated [Date of Issuance] (the "Letter of
Credit"), which has been established by you in favor of [name of Owner
Participant] (the "Owner Participant").

The undersigned, a duly authorized representative of the Owner Participant,
hereby certifies that Casualty Values have been adjusted in accordance with the
provisions of the Transaction Documents and the amounts shown on Schedule II to
the Letter of Credit should be modified, in accordance with the terms of clause
(e) of the fourth paragraph of the Letter of Credit, to the amounts shown in
Appendix A hereto.

The Letter of Credit is returned herewith and we request that you initial and
return the Letter of Credit with the revised Schedule II attached.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings given to them in the Letter of Credit.

[OWNER PARTICIPANT]

 

By_____________________________
[Name and Title of Authorized
Representative of Owner Participant]



EXHIBIT 3

 

 

[Place]

[Date]

ON [Business Day of presentation if presented before 10:00 a.m. (Los Angeles,
California time); next Business Day if presented at or after 10:00 a.m.]

 

                        PAY
TO                                                                            
U.S. $[not to exceed least of
                        [Name of
beneficiary]                                                          (i) the
Maximum Available Credit
                                                                                                                  
Amount and (ii) the Maximum Drawing Amount
                                                                                                                  
and (iii) in the case of a Partial Draw, the Partial
                                                                                                                  
Drawing Amount] DOLLARS,

                        [Insert wire instructions]

FOR VALUE RECEIVED AND CHARGE TO ACCOUNT OF LETTER OF CREDIT NO. _____________
OF

Union Bank of California, N.A.
1980 Saturn Street
Monterey Park, California 91754-7417

[OWNER PARTICIPANT]



By___________________________
[Name and Title of Authorized
Representative of Owner Participant]

EXHIBIT 4

 

 

CERTIFICATE FOR A PARTIAL DRAW

The undersigned, a duly authorized representative of [name of Owner Participant]
(the "Owner Participant"), as beneficiary under that certain Irrevocable
Transferable Letter of Credit No. __________ dated [the Date of Issuance],
established by Union Bank of California, N.A. (the "Funding Bank"), and issued
pursuant to that certain Letter of Credit and Reimbursement Agreement, dated as
of December __, 2003 (the "Reimbursement Agreement"), among System Energy
Resources, Inc., Union Bank of California, N.A., as Administrating Bank, the
Funding Bank, Banc One Capital Markets, Inc., as Documentation Agent, KeyBank
National Association, as Syndication Agent, and the banks named therein as
Participating Banks (the "Letter of Credit"), hereby certifies as follows:

1. A Partial Drawing Event has occurred and is continuing.

2. The Owner Participant has not heretofore made a Final Draw under the Letter
of Credit. The Owner Participant has not heretofore received notice of a Date of
Early Termination.

3. The amount of the accompanying draft does not exceed the least of (i) the
Maximum Available Credit Amount on the date hereof, as determined in accordance
with the terms of the Letter of Credit, and (ii) the Maximum Drawing Amount
available under the Letter of Credit on the date hereof, as determined in
accordance with the terms of the Letter of Credit, and (iii) the Partial Drawing
Amount for such Partial Drawing Event.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings given to them in the Letter of Credit.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
________________, 200__.

[OWNER PARTICIPANT]

 

By____________________________
[Name and Title of Authorized
Representative of Owner Participant]



EXHIBIT 5

CERTIFICATE FOR A FINAL DRAW

The undersigned, a duly authorized representative of [name of Owner Participant]
(the "Owner Participant"), as beneficiary under that certain Irrevocable
Transferable Letter of Credit No. _____________ dated [the Date of Issuance]
established by Union Bank of California, N.A. (the "Funding Bank"), and issued
pursuant to that certain Letter of Credit and Reimbursement Agreement, dated as
of December __, 2003 (the "Reimbursement Agreement"), among System Energy
Resources, Inc., Union Bank of California, N.A., as Administrating Bank, the
Funding Bank, Banc One Capital Markets, Inc., as Documentation Agent, KeyBank
National Association, as Syndication Agent, and the banks named therein as
Participating Banks (the "Letter of Credit"), hereby certifies as follows:

1. [Insert one of the following: A Deemed Loss Event (as defined in Schedule I
to the Letter of Credit) has occurred and is continuing./ An Event of Loss (as
defined in Schedule I to the Letter of Credit) has occurred and is continuing./
An Event of Default (as defined in Schedule I to the Letter of Credit) has
occurred and is continuing./ Notice has been given by the Funding Bank of a Date
of Early Termination and such Date of Early Termination is on or after the date
hereof.]

2. The Owner Participant has not heretofore made a Final Draw under the Letter
of Credit.

3. The amount of the accompanying draft does not exceed the lesser of (i) the
Maximum Available Credit Amount on the date hereof and (ii) the Maximum Drawing
Amount available under the Letter of Credit on the date hereof, each as
determined in accordance with the terms of the Letter of Credit.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings given to them in the Letter of Credit.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
______________, 200__.

[OWNER PARTICIPANT]

By____________________________
[Name and Title of Authorized
Representative of Owner Participant]



EXHIBIT 6

Union Bank of California, N.A.
1980 Saturn Street
Monterey Park, California 91754-7417

Attention: Standby Letter of Credit Unit

Dear Sirs:

Reference is made to that certain Irrevocable Transferable Letter of Credit
bearing Letter of Credit No. __________ dated [Date of Issuance] (the "Letter of
Credit"), which has been established by you in favor of [name of Owner
Participant] (the "Transferor").

The Transferor has transferred and assigned (and hereby confirms to you said
transfer and assignment) all of its rights in and under the Letter of Credit to
[name of Transferee] (the "Transferee") and confirms that the Transferor no
longer has any rights under or interest in the Letter of Credit.

The Letter of Credit is returned herewith and we request that you issue an
irrevocable transferable letter of credit in the name of the Transferee and
providing for notices to be sent to the Transferee at the address set forth
below and in all other respects identical to the Letter of Credit.

Transferee hereby certifies that it is a duly authorized transferee under the
terms of the Letter of Credit and is accordingly entitled, upon presentation of
the drafts and certificates called for therein, to receive payment thereunder.
Notices under the Letter of Credit should be sent to us as follows: [Name],
[Address], [Telex Number], Attention:    , [Answerback].

                                                                                                                       
[NAME OF TRANSFEROR]

 

By_________________________
[Name and Title of Authorized
Representative of Transferor]





[NAME OF TRANSFEREE]



 

By_________________________
[Name and Title of Authorized
Representative of Transferee]



EXHIBIT 7

 

Union Bank of California, N.A.
1980 Saturn Street
Monterey Park, California 91754-7417



Attention: Standby Letter of Credit Unit

Dear Sirs:

Reference is made to that certain Irrevocable Transferable Letter of Credit
bearing Letter of Credit No. ___________ dated [Date of Issuance] (the "Letter
of Credit"), which has been established by you in favor of [name of Owner
Participant] (the "Owner Participant").

The undersigned, a duly authorized representative of the Owner Participant,
hereby surrenders the Letter of Credit for immediate cancellation. The Letter of
Credit is returned herewith and we request that you cancel the Letter of Credit
as of the date hereof.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings given to them in the Letter of Credit.

[OWNER PARTICIPANT]



 

By________________________
[Name and Title of Authorized
Representative of Owner Participant]

SCHEDULE I

 

The following terms shall have the following meanings for purposes of the Letter
of Credit and the Schedules and Exhibits thereto. Terms defined in the Letter of
Credit shall have the meanings given to them therein. Terms defined by reference
to the Participation Agreement shall have the meanings assigned to them therein
from time to time.

"Administrating Bank" means Union Bank of California, N.A., a national banking
association.

"Availability Agreement" means the Availability Agreement, dated as of June 21,
1974, among the Company and the Operating Companies, as amended heretofore and
as amended from time to time.

"Availability Agreement Assignment" means the Thirty-fifth Assignment of
Availability Agreement, Consent and Agreement, dated as of December 22, 2003,
among the Company, EAI, ELI, EMI, ENOI, and the Administrating Bank,
substantially in the form of Exhibit I to the Reimbursement Agreement, and as
amended from time to time.

"Applicable Law" has the meaning assigned to it in the Participation Agreement.

"Bank" means the Funding Bank or any Participating Bank.

"Business Day" means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York or Los Angeles, California are authorized
or required by law to close.

"Code" means the United States Internal Revenue Code of 1986, as amended, and
the applicable regulations thereunder, as the same may be amended from time to
time.

"Collateral Agreements" means the Supplementary Capital Funds Agreement, the
Availability Agreement and the Availability Agreement Assignment.

"Date of Issuance" means December 22, 2003.

"Date of Early Termination" has the meaning assigned to it in the eighth
paragraph of the Letter of Credit.

"Deemed Loss Event" has the meaning specified in the Participation Agreement.

"DLE Term Advance" has the meaning assigned to it in Section 1 of the
Reimbursement Agreement.

"EAI" means Entergy Arkansas Inc., an Arkansas corporation.

"ELI" means Entergy Louisiana, Inc., a Louisiana corporation.

"EMI" means Entergy Mississippi, Inc., a Mississippi corporation.

"ENOI" means Entergy New Orleans, Inc., a Louisiana corporation.

"Entergy" means Entergy Corporation, a Delaware corporation.

"EOL Term Advance" has the meaning assigned to it in Section 1 of the
Reimbursement Agreement.

"ERISA" has the meaning assigned to it in the Participation Agreement.

"ERISA Affiliate" means any trade or business (whether or not incorporated) that
is a member of a group of which the Company is a member and which is treated as
a single employer under Section 414 of the Code.

"Event of Default" has the meaning assigned to it in the Facility Lease.

"Event of Loss" has the meaning specified in the Participation Agreement.

"Facility Lease" has the meaning assigned to it in the Participation Agreement.

"Fee Letter" means the letter agreement, dated December 22, 2003, among the
Company, the Administrating Bank and the Funding Bank, as the same may be
amended, supplemented or otherwise modified from time to time.

"Funding Bank" means Union Bank of California, N.A., a national banking
association.

"Funding Corporation" has the meaning assigned to it in the Participation
Agreement.

"Governmental Action" has the meaning assigned to it in the Participation
Agreement..

"Governmental Authority" has the meaning assigned to it in the Participation
Agreement.

"Holding Company Act" means the Public Utility Holding Company Act of 1935, as
amended.

"Indebtedness" of any Person means at any date, without duplication, the
following items to the extent required under generally accepted accounting
principles to be disclosed in such Person's financial statements (including the
notes thereto): (i) all obligations of such Person for borrowed money, or with
respect to deposits or advances of any kind; (ii) all obligations of such Person
evidenced by bonds, debentures, notes or similar instruments; (iii) all
obligations of such Person upon which interest charges are customarily paid;
(iv) all obligations under leases which shall have been or should be, in
accordance with generally accepted accounting principles, recorded as capital
leases in respect of which such Person is liable as lessee; (v) all obligations
under the Facility Leases (regardless of treatment in the financial statements
or notes thereto); (vi) all obligations with respect to any sale and leaseback
transaction permitted under Section 12(a)(v) of the Reimbursement Agreement
(regardless of treatment in the financial statements or notes thereto); (vii)
liabilities in respect of unfunded vested benefits under Plans; (viii)
Withdrawal Liability incurred under ERISA by such Person or any of its
affiliates to any Multiemployer Plan; (ix) reimbursement obligations of such
Person (whether contingent or otherwise) in respect of letters of credit,
bankers acceptances, surety or other bonds and similar instruments; (x) the book
value of any asset of such Person upon which a Lien is imposed for the purpose
of securing Indebtedness of others; (xi) all obligations, contingent or
otherwise, of such Person in connection with interest rate protection agreements
or other similar instruments, including currency swaps; (xii) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property); (xiii) all Indebtedness
of any partnership of which such Person is a general partner; and (xiv)
obligations of such Person under direct or indirect guaranties in respect of,
and obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to above; provided, however, that
the liabilities in clauses (vii) and (viii) above will only be counted as
"Indebtedness" to the extent that they are required to be capitalized on the
balance sheet of such Person under generally accepted accounting principles.

"Indenture" has the meaning assigned to it in the Participation Agreement.

"Indenture Trustee" has the meaning assigned to it in the Participation
Agreement.

"Lease Indenture Estate" has the meaning assigned to it in the Participation
Agreement.

"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset. For the
purposes of the Reimbursement Agreement and the Letter of Credit, a Person or
any of its Subsidiaries shall be deemed to own subject to a Lien any asset which
it has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

"Maximum Available Credit Amount" shall mean an amount equal to the Maximum
Credit Amount, as such amount may be modified from time to time in accordance
with the fourth paragraph of the Letter of Credit.

"Maximum Drawing Amount" means, with respect to a Date of Drawing, the amount
shown opposite the period including such Date of Drawing in the Table of Maximum
Drawing Amounts attached as Schedule II to the Letter of Credit, as such amounts
may be modified from time to time in accordance with the fourth paragraph of the
Letter of Credit (collectively, the "Maximum Drawing Amounts").

"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Company or any ERISA Affiliate (other than one considered
an ERISA Affiliate only pursuant to subsection (m) or (o) or Code Section 414)
is making or accruing an obligation to make contributions, or has within any of
the preceding five plan years made or accrued an obligation to make
contributions.

"Notes" has the meaning assigned to it in the Participation Agreement.

"Obligations" means, with regard to any Person at any date, without duplication,
(i) all obligations of such Person for borrowed money, (ii) all obligations of
such Person with respect to deposits or advances of any kind, or for the
deferred purchase price of property or services, (iii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (iv) all
obligations of such Person upon which interest charges are customarily paid, (v)
all obligations under leases relating to any sale and leaseback transaction
permitted under Section 12(a)(v) of the Reimbursement Agreement, (vi) all
obligations under leases which shall have been or should be, in accordance with
generally accepted accounting principles, recorded as capital leases in respect
of which such Person is liable as lessee, (vii) reimbursement obligations of
such Person in respect of letters of credit, bankers acceptances, surety or
other bonds and similar instruments, and (viii) obligations of such Person under
direct or indirect guaranties in respect of, and obligations to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to above; provided,
however, that obligations under clause (ii), (vii), or (viii) above shall not be
included in this definition to the extent that such obligations are being
contested by such Person in good faith and in an appropriate manner.

"Operating Companies" means EAI, EMI, ELI and ENOI, each being an "Operating
Company".

"Owner Participant" means RCMC I, Inc. (formerly known as RCMC Del., Inc.),
assignee in interest of Resources Capital Management Corporation, assignee in
interest of Public Service Resources Corporation, and/or Textron Financial
Corporation, assignee in interest of Lease Management Realty Corporation IV, as
the case may be, and their respective permitted successors and assigns.

"Owner Trustee" has the meaning assigned to it in the Participation Agreement.

"Partial Draw" has the meaning assigned to it in the seventh paragraph of the
Letter of Credit.

"Partial Drawing Amount" means, with respect to any Partial Drawing Event, an
amount not exceeding the amount of Rent due and unpaid the non-payment of which
gave rise to such Partial Drawing Event.

"Partial Drawing Event" means an Event of Default under Section 15(i) of the
Facility Lease.

"Participant" has the meaning assigned to it in Section 23(a) of the
Reimbursement Agreement.

"Participating Banks" means the banks, other than Union Bank of California, N.A.
solely in its role as administrating bank, whose names are listed on the
signature pages of the Reimbursement Agreement under the heading "Participating
Banks", and any other financial institution that shall have become a party to
the Reimbursement Agreement pursuant to an assignment and assumption agreement
executed and delivered pursuant to Section 23(b) of the Reimbursement Agreement,
each being a "Participating Bank".

"Participation Agreement" means the Participation Agreement, dated as of
December 1, 1988, among the Owner Participant, the Funding Corporation, the
banks named therein as Original Loan Participants, Meridian Trust Company and
Stephen M. Carta in their individual capacities and as Owner Trustee, Deutsche
Bank Trust Company Americas (successor to Bankers Trust Company) and Stanley
Burg, in their individual capacities and as Indenture Trustee, and the Company.

"Participation Percentage" with respect to a Participating Bank means the
percentage set forth opposite such Participating Bank's name in Schedule 1 to
the Reimbursement Agreement or, in the case of a Participating Bank party to an
assignment and assumption agreement executed and delivered to the Administrating
Bank pursuant to Section 23(b) of the Reimbursement Agreement, the percentage
set forth opposite such Participating Bank's name in such assignment and
assumption agreement.

"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any entity succeeding to any or all of its functions under ERISA.

"Person" has the meaning assigned to it in the Participation Agreement.

"Plan" means any pension plan (other than a Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code and which is
maintained for employees of the Company or any ERISA Affiliate.

"Reimbursement Agreement" means the Letter of Credit and Reimbursement
Agreement, dated as of December 22, 2003, among the Company, the Administrating
Bank, the Funding Bank, Banc One Capital Markets, Inc., as Documentation Agent,
KeyBank National Association, as Syndication Agent, and the banks named therein
as Participating Banks, as the same may from time to time be amended,
supplemented or modified.

"Rent" has the meaning assigned to it in the Participation Agreement.

"Reportable Event" means any reportable event as defined in Section 4043(b) of
ERISA or the regulations issued thereunder with respect to a Plan (other than a
Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Code Section 414).

"Required Banks" means at any time Participating Banks whose aggregate
Participation Percentages are equal to at least 66-2/3% at such time.

"Significant Operating Company" means an Operating Company whose entitlement
percentage under the UPSA exceeds 20%.

"Significant Operating Group" means any two or more Operating Companies whose
entitlement percentage under the UPSA exceeds 20% in the aggregate.

"Stated Expiration Date" means May 30, 2007.

"Subsidiary" means with respect to any Person (herein referred to as the
"parent"), any corporation, association or other business entity (a) of which
securities or other ownership interests representing more than 50% of the
ordinary voting power are, at the time any determination is being made, owned,
controlled or held or (b) which is, at the time any determination is made,
otherwise controlled (by contract or agreement or otherwise) by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent.

"Supplementary Capital Funds Agreement" means the Thirty-fifth Supplementary
Capital Funds Agreement and Assignment, dated as of December 22, 2003, among
Entergy, the Company and the Administrating Bank, substantially in the form of
Exhibit H to the Reimbursement Agreement, and as amended from time to time.

"Termination Date" means the earliest of (i) 10:00 a.m., New York time, on the
Date of Early Termination, (ii) 5:00 p.m. (New York time) on the date on which
the Owner Participant surrenders the Letter of Credit for cancellation to the
Bank with a notice in the form of Exhibit 7 to the Letter of Credit, (iii) 5:00
p.m. (New York time) on the date on which the Bank pays a Final Draw, and (iv)
either (x) if a draft and certificate, all in strict conformity with the terms
and conditions of the Letter of Credit, are presented after 10:00 a.m. but prior
to 5:00 p.m. (New York time) on the Stated Expiration Date, 5:00 p.m. (New York
time) on the Business Day following the Stated Expiration Date, or otherwise (y)
5:00 p.m. (New York time) on the Stated Expiration Date.

"Termination Event" means (i) a Reportable Event or (ii) the withdrawal of the
Company or an ERISA Affiliate from a Plan during a plan year in which it was a
"substantial employer" as defined in Section 4001(a)(2) of ERISA, or (iii) the
filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, or (iv) the institution
of proceedings to terminate a Plan by the PBGC, or (v) any other event or
condition which is reasonably expected to constitute grounds for the imposition
of a lien in favor of a Plan for the termination of, or the appointment of a
trustee to administer, a Plan under Section 4042 of ERISA.

"Transaction Documents" means the Reimbursement Agreement, the Participation
Agreement, the Indenture, the Notes, the Facility Lease, the Letter of Credit,
the Fee Letter and the Collateral Agreements.

"Unit 1" has the meaning assigned to it in the Participation Agreement.

"UPSA" means the Unit Power Sales Agreement, dated as of June 10, 1982, among
the Company and the Operating Companies, as amended heretofore and as amended
from time to time.

"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.



SCHEDULE II

Table of Maximum Drawing Amounts

 

Applicable Period



RCMC I, Inc.

Textron Financial Corporation

Total

From December 22, 2003 to and including January 15, 2004

$158,136,888.84

$36,199,589.80

$194,336,478.64

 

From January 16, 2004 to and including July 15, 2004

$159,473,928.66

$36,344,542.95

$195,818,471.61

 

From July 16, 2004 to and including January 15, 2005

$159,476,544.74

$36,515,236.09

$195,991,780.83

 

From January 16, 2005 to and including July 15, 2005

$159,597,658.86

$36,453,795.29

$196,051,454.15

 

From July 16, 2005 to and including January 15, 2006

$161,546,191.84

$35,580,460.73

$197,126,652.57

 

From January 16, 2006 to and including July 15, 2006

$153,817,210.32

$34,692,157.31

$188,509,367.63

From July 16, 2006 to and including January 15, 2007

$155,915,634.88

$35,033,434.72

$191,049,069.60

From January 16, 2007 to and including May 30, 2007

$147,841,136.44

$33,307,429.80

$181,148,566.24



SCHEDULE III

 

The Bank shall have the right upon the occurrence of any of the events listed
below to terminate the Letter of Credit in accordance with the terms of the
Letter of Credit.

(i) the Company shall (a) fail to pay when due any amount payable under Section
2 of the Reimbursement Agreement, (b) fail to pay any amount payable under
Section 3 of the Reimbursement Agreement within five (5) Business Days after the
same shall become due, or (c) fail to observe or perform any covenant or
agreement contained in any of the Collateral Agreements; or

(ii) the Company shall violate any covenant contained in Section 12 of the
Reimbursement Agreement, except for violations resulting from an involuntary
lien under Section 12(e) of the Reimbursement Agreement; or

(iii) the Company shall fail to observe or perform any covenant contained in
Section 11(g)(i) of the Reimbursement Agreement; or

(iv) the Company shall fail to make, or cause to be made, after the passage of
any applicable grace period, any payment or payments specified in Section 15(i)
of any of the Facility Leases; or

(v) the Company shall fail to observe or perform any covenant or agreement
contained in the Reimbursement Agreement (other than those covered by clauses
(i), (ii) and (iii) above) for 30 days after written notice thereof has been
given to the Company by the Administrating Bank or any Bank; or

(vi) any representation, warranty, certification or statement made by the
Company in the Reimbursement Agreement or in any certificate, financial
statement or other document delivered pursuant to the Reimbursement Agreement
shall prove to have been incorrect or misleading in any material respect when
made; or

(vii) any material provision of the Reimbursement Agreement or any Collateral
Agreement shall at any time for any reason cease to be valid and binding upon
the Company, or shall be declared to be null and void, or the validity or
enforceability thereof shall be contested by the Company or any governmental
agency or authority, or the Company shall deny that it has any or further
liability or obligation under the Reimbursement Agreement or any Collateral
Agreement; or

(viii) (a) the Company or any Subsidiary of the Company shall fail to make any
payment of any amount in respect of any Obligations, or to make any payment of
any interest or premium thereon, when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) and such failure shall
continue after the applicable grace period, if any, specified in such agreement
or instrument relating to such Obligations;

(b) any other default under any agreement or instrument relating to any
Obligations of the Company or any Subsidiary of the Company, or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate (other than by a specified mandatory redemption provision
in connection with pollution control bonds unrelated to any default or event of
default with respect thereto) the maturity of any such Obligations and if the
total of all such Obligations which (x) have become due and not been paid under
clause (viii)(a) and (y) have been accelerated under this clause (viii)(b) shall
exceed $10,000,000 in the aggregate;

(c) if any EOL Term Advances or DLE Term Advances are outstanding, Entergy shall
fail to make any payment of any amount in respect of any of its Obligations the
aggregate principal amount of which is greater than $25,000,000, or to make any
payment of any interest or premium thereon, when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) and such
failure shall continue after the applicable grace period, if any, specified in
such agreement or instrument relating to such Obligations;

(d) if any EOL Term Advances or DLE Term Advances are outstanding, any other
default under any agreement or instrument relating to any Obligations of Entergy
the aggregate principal amount of which is greater than $25,000,000, or any
other event, shall occur and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such default
or event is to accelerate (other than by a specified mandatory redemption
provision in connection with pollution control bonds unrelated to any default or
event of default with respect thereto) the maturity of any Obligations and if
the total of all such Obligations which (x) have become due and not been paid
under clause (viii)(c) and (y) have been accelerated under this
clause (viii)(d) shall exceed $25,000,000 in the aggregate; or

(e) any Obligations of the Company or any Subsidiary of the Company the
aggregate principal amount of which is greater than $10,000,000, or if any EOL
Term Advances or DLE Term Advances are outstanding, any Obligations of Entergy
the aggregate principal amount of which is greater than $25,000,000, in any case
shall be declared due and payable, or required to be prepaid (other than by a
regularly scheduled required prepayment or a specified mandatory redemption
provision in connection with pollution control bonds unrelated to any default or
event of default with respect thereof) prior to the stated maturity thereof; or

(ix) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (a) relief in
respect of the Company, any Significant Operating Company or Significant
Operating Group or of a substantial part of its or their property or assets,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal or state bankruptcy, insolvency, receivership or
similar law, (b) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such company or group, or for
a substantial part of its or their property or assets, or (c) the winding-up or
liquidation of the Company or any Significant Operating Company or Significant
Operating Group; and such proceeding or petition shall continue undismissed for
60 days, or an order or decree approving or ordering any of the foregoing shall
be entered; or



(x) the Company or any Significant Operating Company or Significant Operating
Group shall (a) voluntarily commence any proceeding or file any petition seeking
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal or state bankruptcy, insolvency, receivership or
similar law, (b) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in clause (ix) above, (c) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for such
company or companies, or for a substantial part of its or their property or
assets, (d) file an answer admitting the material allegations of a petition
filed against it or them in any such proceeding, (e) make a general assignment
for the benefit of creditors, (f) become unable, admit in writing its or their
inability or fail generally to pay its or their debts as they become due or (g)
take any action for the purpose of effecting any of the foregoing; or



(xi) any judgment or order for the payment of money exceeding any applicable
insurance coverage by more than $10,000,000 shall be rendered against the
Company or any Subsidiary of the Company and shall remain undischarged or
unstayed for 30 days and enforcement proceedings shall have been commenced by
any creditor upon such judgment or order; or



(xii) within 30 days after the reporting of any Termination Event to the
Administrating Bank, the Administrating Bank shall have notified the Company in
writing that the Required Banks have made a reasonable determination that, on
the basis of such Termination Event, the financial condition of the Company is,
or could reasonably be expected to become, materially and adversely affected; or

(xiii) the Reimbursement Agreement or any Collateral Agreement, or any material
provision thereof, shall for any reason cease to be, or be asserted by either
the Company, Entergy, any Operating Company or any Governmental Authority not to
be, a legal, valid and binding obligation of the Company, Entergy or the
Operating Companies, enforceable in accordance with its terms; or the security
interest or Lien purported to be created by any Collateral Agreement shall for
any reason cease to be, or be asserted by the Company not to be, a valid, first
priority perfected security interest (subject to no Liens, except Liens not
prohibited by Section 12(e) of the Reimbursement Agreement) in the Collateral as
defined under each such Collateral Agreement; or

(xiv) Entergy shall cease to own, directly or indirectly, free and clear of all
Liens whatsoever, all of the common stock equity and all of the voting stock of
any of the Company, EAI, ELI, EMI or ENOI (other than (a) non-voting preferred
stock which has or may have only limited voting rights upon the occurrence of
any default or other contingency and (b) voting preferred stock of any such
Person having not more than 30% of the total voting power of all voting capital
stock of such Person); or

(xv) any change in Applicable Law or any Governmental Action (including
revocation or modification of any required regulatory approval) shall occur
which adversely affects, in other than immaterial ways, (I) the obligations or
ability of the Company, Entergy, any Operating Company, any Owner Trustee, the
Indenture Trustee, any Owner Participant, the Funding Corporation, the Funding
Bank, the Administrating Bank, any Participating Bank or any Participant to make
any required payment under, or otherwise to perform, or the right or ability of
any such Person to enforce its rights under, the Reimbursement Agreement or any
of the other Transaction Documents or (II) the value of the Collateral
Agreements or the Lease Indenture Estate, unless such result can be avoided by
action which is within the control of and can be taken by a Bank or Participant
within a reasonable period of time, and which is not adverse to the interests of
or onerous to such Bank (and each Bank and Participant has covenanted with each
other Bank and Participant to take any such action).

Capitalized terms used herein and not otherwise defined herein have the meanings
given to them in the Letter of Credit.

 

 

EXHIBIT B

 

 

Form of Notice of Drawing



 

[Company/Participating Bank]
[Address]

 

Dear Sirs:

Reference is made to that certain Irrevocable Transferable Letter of Credit
bearing Letter of Credit No. ___________ dated ________________, which has been
established by us in favor of [insert names(s) of beneficiar(ies)].



We have received (i) a draft for payment of U.S. $___________ on [insert date to
be paid] and (ii) a Certificate for [a Partial Draw/a Final Draw] from [insert
name of beneficiary presenting draft and certificate].



On [insert date of payment], we paid such draft in the amount of U.S.
$___________.



[Insert the following in the case of notice of a Participating Bank: Your pro
rata share of such drawing (based upon your Participation Percentage) is
$____________.]



Capitalized terms used herein and not otherwise defined herein shall have the
meanings given to them in the Letter of Credit.

UNION BANK OF CALIFORNIA, N.A.

 

 

By___________________________
Title:

 

 

 

SCHEDULE 1

 

 

 

 

 

Participating Bank Participation Percentage Union Bank of California, N.A. 
Bank One, NA (Main Office-Chicago)
KeyBank National Association
BNP Paribas 
Mizuho Corporate Bank, Ltd. 
Wachovia Bank, National Association 
The Bank of Nova Scotia
UFJ Bank Limited, New York Branch 20.0378%
12.4644%
12.4644%
11.6126%
11.6126%
11.6126%
10.0978%
10.0978%

 

 

SCHEDULE 2

Beneficiaries and Amounts

of Letters of Credit to Be Issued



LETTERS OF CREDIT

Beneficiary:

RCMC I, Inc.
1300 Market Street, Suite 400
Wilmington, Delaware 19801



Attn: Ms. Eileen A. Moran, President



Maximum Credit Amount: $161,546,191.84



Initial Maximum Drawing Amount: $158,136,888.84

 

Applicable Period

Maximum Drawing Amount

From December 22, 2003 to and including January 15, 2004

$158,136,888.84

From January 16, 2004 to and including July 15, 2004

$159,473,928.66

From July 16, 2004 to and including January 15, 2005

$159,476,544.74

From January 16, 2005 to and including July 15, 2005

$159,597,658.86

From July 16, 2005 to and including January 15, 2006

$161,546,191.84

From January 16, 2006 to and including July 15, 2006

$153,817,210.32

From July 16, 2006 to and including January 15, 2007

$155,915,634.88

From January 16, 2007 to and including May 30, 2007

$147,841,136.44

 

Beneficiary:



Textron Financial Corporation
40 Westminster Street
Providence, Rhode Island 02940



Attn: General Counsel



Maximum Credit Amount: $36,515,236.09



Initial Maximum Drawing: $36,199,589.80



 

Applicable Period

Maximum Drawing Amount

From December 22, 2003 to and including January 15, 2004

$36,199,589.80

From January 16, 2004 to and including July 15, 2004

$36,344,542.95

From July 16, 2004 to and including January 15, 2005

$36,515,236.09

From January 16, 2005 to and including July 15, 2005

$36,453,795.29

From July 16, 2005 to and including January 15, 2006

$35,580,460.73

From January 16, 2006 to and including July 15, 2006

$34,692,157.31

From July 16, 2006 to and including January 15, 2007

$35,033,434.72

From January 16, 2007 to and including May 30, 2007

$33,307,429.80